                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 EXHIBIT
                                                                       Page 1 1of 43

                                                                                                  Service of Process by
 Mortin Trott, et. ol., PlaintiIT(s)
        VS.                                                                                       APS International, Ltd.
 Plntlnum Monogement (NY) LLC, et. nl., Defendonl(s)                                                    1-800-328-7171
                                                                                                  APS International Plaza
                                                                                                 7800 Glenroy Road
                                                                                                 Mlnnenpolis, MN 55439·3122
                                                                                               APS File#: 152772·0032
                                                                       AFFIDAVIT OF SERVICE -- Corporate
                                                                    Service of Process on:
            HOLLAND & KNIGHT LLP                                                                  -Beechwood Capital Group LLC
            Mr. Elvin Ramos                                                                          Court Case No. 1:18-cv·l0936
            JI W52nd Street
            New York, NY IOOl9



Slate or:                                      SS,

County or:.-t.:iU..J,,.!,L~I.--~-'
Name or Server:                                                     , undersigned, being duly sworn, deposes and says
                      that at the time of service, s/I e was of legal age and was not a party to this action;
Dale{fime or service:          that on the   ~1\ tlay of ])ec.e111'Ged:               . 20 l]L. at I', 8'iS o'clock         r   M

Place or Scn·icc:              at 99 Washington Ploza · One Commem Plaza              , in   Albany, NY 12231
Documents Served:              the undersigned served the documents described as:
                               Summons and Complaint with Exhibits 1-96

Service or Process on:         A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Capital Group LLC
Person Served, and
Method or Service:


Description or                 The person receiving documents is described as follows:
Person Receiving               Sex E_; Skin Color (6 )            ; Hair Color 0lt>rrle ; Facial Hair ./
Documents:
                               Approx. Age 00         ; Approx. Height 5 '5 ; Approx. Weight /( p I)
                                                                                  11

                                   To the best of my knowledge and belief, said person was not engaged in the US
                                   Military at the time of service.
Signature or Server:           Undersigned declares under penalty of perjury
                               that ' F i s tr~ correct.

                               Signaturl! of Server                               Notary Public              (Commission Expires)
                                                                                                    YVONNE STRAIN
                               APS International, Ltd.                                       Notary Public, State of New York
                                                                                                    No.01ST6314054
                                                                                             Ouallfled In Schenectedy County
                                                                                         Commission Expires November 3, 2022
              Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 2 of 43

                                                                                                 Service of Process by
Mnrtln Trott, et. al., Plnlntlff(s)
       vs.                                                                                       APS International, Ltd.
Platinum Management (NY) LLC, et. al., Defendant(s)                                                     1-800-328-7171
                                                                                                 APS lnternotional Plaza
                                                                                                 7800 Glenroy Road
                                                                                                 Minneapolis, MN 55439·3122
                                                                                              APS Fiie #: 152772·0032

                                                                      AFFIDAVIT OF SERVICE -- Corporate
                                                                   Service of Process on:
        HOLLAND & KNIGHT LLP                                                                               ··Twosons Corporation
        Mr. Elvin Romos                                                                              Court Case No. 1:18-cv-10936
        3 t W Slnd Street
        New York, NY 10019




Name of Server:                                                          , undersigned, being duly sworn, deposes and says
                            that at the time of service, s 1e was of legal age and was not a party to this action;
                            thatonthe.;ns.1bdayof ~Qe.p)\::R)--
                                                         0




DaterrlmeofScrvice:                                                                  ,20\L.at       \'.'d~ o'clock       ..Q_M

Pince of Service:           at 99 Wnshington Plnzn • One Commerce Plnzn               , in   Albany, NY 12231

Documents Served:           the undersigned served the documents described as:
                            Summons and Complaint with Exhibits 1·96

Service of Process on:      A true and correct copy of the aforesaid document(s) was served on:
                            Twosons Corporation
Person Served, and
Method of Service:          By deliv ring them into the hands of a officer or managing
                            title is:   nn::~_LL&~U::::t...:::::....ttlxJ'::Y'
                                                                            ''.lOi
                                                                                "('1·2·:..ei2l._jjl§tl:::£l±:...__ _ __
Description of              The person receiving documents is described as follows:
Person Receiving
Documents:
                            Sex£_; Skin Color           LU        ;
                                                                 Hair Color       \?]orx;k:> ;
                                                                                          Facial Hair                .-----
                            Approx. Age ,30 ; Approx. Height 5'                9" ; Approx. Weight                 l ( nO
                            ~~-   To the best of my knowledge and belief, said person was not engaged in the US
                                  Military at the time of service.
Signature of Server:        Undersigned declares under penalty of perjury
                            that ~e-and correct.


                            Signature of Server                                  Notary Pub ic  YVONNE ~ion Expires)
                                                                                        Notary Public, State of New York
                                                                                               No.01ST6314054
                            APS International, Ltd.                                     Qualified in Schenectady County
                                                                                      Commission Expires November 3, 2022
                     Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 3 of 43

                                                                                                           Service or Process by
f\.1ortin Trott, et. nl. 1 Plainliff(s)
        \'S,                                                                                               APS International, Ltd.
Plnllnum Management (NY) LLC, et. al., Defendant(s)                                                           1-800-328-7171
                                                                                                           APS lnternallonal Plaza
                                                                                                           7800 Glenroy Road
                                                                                                           Minneapolis, MN 55439-3122
                                                                                                       APS File#: 152772-0032

                                                                              AFFIDAVIT OF SERVICE -- Corporate
                                                                           Service of Process on:
               HOLLAND & KNIGHT LLP                                                                               -MN Consulting NY LLC
           Mr. Elvin Ramos                                                                                     Court Case No. 1:18-cv-10936
           31 W 52nd Sireel
               New York, NY 10019




'"'" '" ~~(
County of: _
             ~·l ~ --~                    ~
                                                                                                                  .


Name of Server:                           l ify (Ju_~ffio                         , undersigned, being duly sworn, deposes and says
                                  that at the time of service,   !:ewas of legal age and was not a party to this action;
DaterrlmeofService:               thatonthed~dayorl}ecem'oe)=                                ,20~,at \'.Q?              o'clock    PM
Pince of Service:                 at 99 Washinglon Plaza. One Commerce Plaza                  , in    Albany, NY 12231

Documents Served:                 the undersigned served the documents described as:
                                  Summons and Complaint with Exhibits 1-96

Sen· Ice of Process on:           A true and correct copy of the aforesaid document(s) was served on:
                                  MN Consulting NY LLC
Person Served, and
Method of Service:                By delivering them into the hands fan officer or managing gent whose name and
                                  title is: .           le           -        ·          '
Description of                    The person receiving documents is described as follows:
Person Receiving                  Sex .E_; Skin Color L0             ; Hair Color {?-i\orx1e ; Facial Hair                     _,,,,-
Documents:
                                  Approx. Age ?{) ; Approx. Height 5' 11               9  ; Approx. Weight                    I lo 0
                                 · I To the best of my knowledge and belief, said person was not engaged in the US
                                     Military at the time of service.
Signature of Server:              Undersigned declares under penalty of perjury
                                  that t~nd correct.


                                  Signature of Server                                                 ic   YVONNE ~sion Expires)
                                                                                                     otary Public, State of New York
                                  APS International, Ltd.                                                  No.01ST6314054
                                                                                                Qualified in Schenectady Countv
                                                                                              Commission Expires November 3, 2022
                      Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 4 of 43



       UNITED STATES DISTRICT COURT
                                                                                                                                                   lndeJP: Number. 1:1S.cv·10936
       SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                            Date Filed: 11/2112018
       ATIORNEY(S) CIVIL ACTION CROUP DBAAPS INTERNATIONAL. LTD                                                PH. (300) 328·7171
       1eco GLE.'lROY ROAD MINNEAPOLIS. MN 554391 HOLi.AND & KNIGHT LLP                                                                                        Court/Return Date:


                                                                               MARTIN TROTT, 111 al.


                                                                                           vs
                                                                   PLATINUM MANAGEMENT (NY), et al.


                                                                                                   -- ------·       - - - - - - - -.... ·-·· - - - - - ..----De!c11da11t.
       's'f"Are OF NEW YORK. COUNTY OF NASSAU, SS.:
        John Savage                  ,being sworn says:                                                                                            AFFIDAVIT OF SERVICE
       Deponent is not a party herein is over the age of 18 years ar.d resides in the Slate of New York.
       On December 28. 2018, at~ al 255 WEST BEACH STREET. I.ONG BEACH, NY 11561. Oepencr.I                                        sel'lled lheYl'lhin Summons and Complaint
       with Exhibits 1·96
    Tho index numtlor and tho filing da10 ol lhe action Y1ere endo1se11 upcn the lace ol tlle papers so S4t•ved her'lill
     On: BARBARA NOROUCHT . therein named, ( hereinafle1 -elerred lo a:; ":;ub;etl"I.
0         #1 INDIVIDUAL
          By delivering a true copy of each to said subject personally: Deponenl knew the person so sel"led to be the person described in as said
          subject therein.
0         #2 ENTITY/CORPORATION/LLCILLP
          By delivering lo and leaving with said individual lo be who specifically staled he/she was authorized to accept serv:ce en beha:I of the
r;,i      Corpcration/Governmenl Agency/Entity.
0         #J SUITABLE AGE PERSON
          By delivering thereat a true copy cl each to MARK DOE () a person or suilable age and discretion. Said pre1nises is subjccl's:O actual
          pla::e of business I err.ploymenl (XJ dwemng hcuse (usual place of al:cde) within the slate.

0 #4 AFFIXING TO DOOR
          By affixing a true copy of each lo the door of said premises which is subjects ( I actual place of business I employment ( ] dwelling
          house (usual place of abode) within t~ state. Deponent was unable wi:h due diligence to find subject or person of suitatle age and
          discretion thereat having called thereal on


          Address confirmation:
          #5 MAILING
          On , service was completed by mailing a true copy of the above stated document(s) to BARBARA NOROLICHT at the above
          stated address in a First C~ass postpaid properly addressed envelope marked Personal and Conlidentiar' in :in official depository
                                                                                                           0




          un:!er the exclusive care ond custcdy or the United States Post Office in !he Slate of New Yori<.




    181     #6 DESCRIPTION
            Sex: Male         Color of skin: White        Color of hair: Gray Age: 45·6:>
            Height 5ft9in·6ft0in       Weight: 161-200 Lbs. Other Features:
    0     tf1 WITNESS FEES
          The au:horized vli:ness ree and I or traveling expenses were poid (tender~) to the recipient in the amount of S

    C8:I #8 l't11LITARY SERVICE
         Deponent asked person spoken lo whether the person to be served is currenlly active in the military servicE: of the United States o~ of
         lhc Slate of New Yo:k, and was inlo1med that said person is not.
         #9 OTHER
    D


                                                                               [!]~.~[!]

                                                                               ~
                                                                                .- ·~···>:·~
 p                                                                          • ~
 ~ O'fAllY Pl;nuc ~TATF. or Neu: Yer~                                  (!]1.-:. .·-. "
~
 No. 0I ltO<,IJ).5 503. <)u.ililicd in Nns~u (.'1111111~                     r
                                                                                              ..
 <.:rnumi\\io.1 fapirc~ frbruJ:y 16. 2019                Client's File No.: 152772-0016 Job#; 1838101
  PROFESSIONAL PROCESS SERVERS. 1 CoM11c Loop, !llllT 1481. RONKGNKOAtA, NY 11n9 PH. 631-647-9470 Fu. 631·647-9468 ... oMStON
                                 NTJ:I Ctll'.\"TI' kmcw. Sranc·E.1·, LLC. SJ   W11.t.L~A1 tsft' Sit'.   F. ,l/1.w111.1, NI' //JOI l.ICl':.V.'il! ~ 1.171171
                    Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 5 of 43                                                                              /
                                                                                                                                                                      c

      UNITED STATES DISTRICT COURT                                                                                   Index i':umber: 1:18·CV·10936
      SOUTHERN DISTRICT OF NEW YORK
                                                                                                                              Dale Filed: 1112112018
      ATTCRNEY(S) CIVIL ACTION GROUP OSAAPS INTERNATIONAL. LTO                             Pk (800) 328·717 I
      7800 GLENROY ROAD MINNEAPOLIS. MN 55439 ! HO..LAND & KNIGHT Ll.P                                                           Covr1/Return Date:


                                                                    MARTIN TROTT, el al.


                                                                             vs
                                                            PLATINUM MANAGEMENT (NY),       our.

      STATE OF NEW YORK, COUNTY OF NASSAU. SS-.:--·                                    . -- -   ------·--------·· ..          ... .   • . - • . .• Oeltt1dJt1t•

   John Savage                    ,being sworn says:                                                                 AFFIDAVIT OF SERVICE
   Deponent is not a party herein is over the age of 18 years and reSldes in the State of New York.
  On Oocember 28. 2018. at 11;01 AM a12ss wgsT BEACH STREET. LONG BEACH. HY 11561. Oeponen1 secved U:ewlhin Summons and Complaint
  Wllh Exhibits 1 ·96
 Tl'o lr.dex number and fhtt r.lng dale o( the acrcn were e.~:lorse:I ucon the face ol the pai:ers so served herein.
    On: ESTATE OF JULES NOROLICHT. lhttrdlll Mmed, (hereinafter refeired lo as ·subject")
0 #1 INDIVIDUAL
       By delivering a true copy of each lo $3id subject personally; Depcnen: knew the person so served 10 bP. the person described in as said
       subject lhe;ein.
0 #2 ENTITY/CORPORATIONILLC/LLP
       By delivenng to and leaving wtl'l said individual to be who speelfically staled he/she was auth011zed to accept selVice on behalf of the
tc1    Corporation/Govemmen1 Agency/Entity.
1C1    #3 SUITABLE AGE PERSON
       By de!ivering thereat a true copy of each to MARK COE () a person of suitable age end discreticn. Said premises is subject's:D actual
       place of business I employment (X) dwelling house (usual place of et;cde) wit!lin the stale.

0      #4 AFFIXING TO COOR
       By affixing a true copy of each to the door of said premises wh'.ch is subjec:s [ ) actual place of businesG I employment I I dwelling
       house (•.:sual place of abode) within the slate. Deponent was unable with due diligence lo find s1.:bject or person of suitable age and
       discretion thereat having called thoroat on

       Address confirmation:
       #5 MAILING
       On , service was completed by mailing a true copy of the above stated document(s) to ESTATE OF JULES NOROLICHT al the
       above s:ated address in a First Class postpaid properly addressed envelope marked "Personal and Conlidentiar' in an official
       depository under lhe exclusive care and custody of lhe United StateG Post Office in lhe State of New York.



 181 #6 DESCRIPTION
    Sex: Male           Color of skin: White        Color of hair: Gray Age: 45-SO
    Height: 5ft9in·6ft01n       Weight 161·200 Lbs. Other Features:
 0 #7 WITNESS FEES
   The authorized witr.ess lee ar.d I or traveling expenses were paid (tendered) le lhe recipient iri lhe amount of S

 !El    #8 MILITARY SERVICE
        Deponent asked person spoken to whether the person 10 be served is C'JrrenUy active in the military service of the United Staies or of
        the State of New York, ar.d was informed that said person is not.
        #9 OTHER
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 6 of 43



   UNITED STATES DISTRICT COURT                                                                                                  Index Number: 1:18·CV· 10936
   SOUTHERN DISTRICT OF NEW YORK                                                                                                        Dale Filed: 1112112018
      ATTORNEY(S) CIVIL ACllON GROUP OBAAPS INTERNATIONAL, LTD                                     PH; (800) 328-7171
      7800 Gl.ENROY ROAD MINNEAPOLIS. MN 55439 ( HOLL'NO & l<HIOHT LLP
                                                                                                                                           Court/Re1um Dare:

      --··· ·-·-------
                                                                           lllARTIN lROn, tt 11.
                                                                                                                       ..   ·-----------
                                                                                     VS

                                                                  PLATINUM lllANAGl!JIENT (NY), 1111.


       STATE OF NEW YORK, COUNTY OF NASSAU. SS.:                                                                                        ·-----~
       Mtrwan EJqlpwy      ,being swom says:                                                                                     AFFIDAVIT OF SERVICE
       Deponent Is nol a party herein Is over the age of 18 years and resides In the Stale of New York.
      On 09c9ml!tr 2f. 20! I, 111 i:'7 PM 11 229 WEST     !!Jm STREET: APT. 80. NEW YORK. N'f 10022. Deponent served the 'Mlllln Summont and
    Complaint wldl l!dtlblbl 1-98
   Thi i'lder number and Ille lililg dafe of lhe adlon were endorsed upon the face or Ille papers so seMld hel91n.
      On: DANIEL SIWJ.. lhatein named, ( ht rein after 11leired lo es •sullject1.
  D '1 INDIVIDUAL
       Sy delivering a lrue copy of each to said gubjeet persona Uy: Doponenl knew the person so served to be the person described In as said
       subject lhOf'Bin.
  D #2 ENTITYICORPORATIOHILLCllLP
       By delivering 10 and leaving with said inlfrvtdual to be who speclflcafly stated he/she was authorized to accept a&fVice on behalf of the
 11:11 Corpora lion/Government Agency/Entity.
 1a11 j3 SUITABLE AGE PERSON
       By delivering thereat e true copy of each to Ray Doe () e person of suitable age and dlsavUon. Said premises Is subjact'a:O aclual place
       of business I employment (XJ dWelling house (usual place of abode) wilhin the elate.

 0 14 AFFIXING TO DOOR
       By affixing a true copy of each to the door of said premises which Is subjects [ ) actual place of business /employment ( ) dwelling
       house (usual place of abode) within the stale. Deponent was unable with due dlllgence to find subject or person of suitable age and
       discretion lheraal balling called thereat on

     Address conftnnatlon:
  - #5MAIUNG
    On, Mrvtca was           plated by malling a true copy of the above stated documant{s) to DANIEL SMA,U at Iha above stated
    ecldress In a First Clos     stpaid property addressed envelope marked "Personal and Confident1a1• 1n an olllclal depository under
    the exclusive care and cus        of the United Stales Post Office In lhe Slate of New Yor1c.



  181 16 DESCRIPTION
        Ser. Mala         Color ofekln: Black     Color of hair: Black Age: 21·35
        Htlght 5fl9in.Sft0in      Weight: 161-200 Lbs. 01her Features:
  017 WITNESS FEES
   The authorized witness fee and I or traveling expenses were paid (tendered) to !he recipient In the amount or$

  B 18 MILITARY SERVICE
        Deponent asked person spoken lo whether lhe person to be seived is cummUy active In the military seivice of the United States or or
        the Slate of New York, and was inrormed that said person Is not.
        190THER
  0
  ./'\

/~
~             M•
NOTARY PllBLIC' STATE OF N~r Yurk
                                                                                                                Process Server, Please Sign
                                                                                                                Marwan Elgizawy
No. Ol.R060m03. Quali(Kd in Nawu Coo"!}.                                                                        Lie# 2076592
CcmniNioo f.:<pim FdllUat)· 26.1019                      Cllent'a File No.: 152772-0021                         Job#: 1838106
PBQFESSIQNAL PRQCESS SERVERS. 1 CQMAC LOQP. VIBT 1481, RONKONK911A, NY 11V9 PH. 631 ·641-9410 Fq. 63H47·Hff AqMSIOH
                              l\TZI £1.1m"I' Jrs1rw. Sftl'l('l.f. LLC. IS W1u.ix Al't.ttE STE. f, .4fL\Tlll.t NY 11 SOI LICENSE• IJ7I 771
                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 7 of 43



 UNITED STATES DISTRICT COURT
                                                                                                                           Index Number.1:Hkv-10936
 SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                  Dale Filed: 1112112018
 ATTORNEY(S) CMLACTION GROUP DBAAPS INTERNATIONAL, LTD                                        PH: (800) 32~7171
 7800 GLENROY ROAD MINNEAPOLIS, MN ~54391 HOLLAND & KNIGHT Lt.P                                                                      Court/Return Date:


                                                                      MARTI .. TROn, et oL


                                                                                vs
                                                             PLATINUM MANAGEMENT (NYJ, 11111.


    STATE OF NEW YORK. COUNTY OF NASSAU, SS.:
    Maoon Elglzawy          ,being sworn says:                                                                             AFFIDAVIT OF SERVICE
    Deponent Is not a party herein Is over the age of 18 years and resides In the Stale of New York.
  Ori OGC4!!!ber 28. 2018, at~ ut 89 Rl'/ERSIDE BLVD. APT 24C. NEW yoRK. NY 1008?. Deponent socvod lho within Summons ind Compl11lnt
  wUh ~hlbit. t-H
 The indGx number and !tie liling date ol the action were endonod upon 11\o face ol lho popen1 so 114cved herein.
    On: pAVID LEVY. therein named, ( hentinafter rererrad lo as "subjecr).
0     #1 INDMDUAL
      By delivering o true copy or each to said subject personally; Oepornmt knew lhe person so served lo be lhe person described In as said
      subject therein.
[J #2 ENTITY/CORPORATIONILLC/Ll.P
    By deliverin9 lo and leaving with said Individual to be Who speclOcally stated he/she was authorized to accept oervlce on behalf of lhe
    CorporotlonfGovemment Agency/Entity.
181 #3 SUITABLE AGE PERSON
    By delivering thereat a 1rua C4PY of each to Bryan Doe () a person of suitable age and disctetlon. Ssld premises Is subject's:O actual
    place of business I employment (XJ dweWng holl1a (usual !)face of abode) within the stare.

Cl #4 AFFIXING TO DOOR
      By affixing a true copy of each lo the door of said premises which Is subjects ( ) actual place of business I employment { ) dwe!fing
      house (usual place or abode) within the state. Deponent was unable wllh due diligence to find subje~ or person of suitable age and
      discretion lhcroat having called thereat on

   Address conn           atlon:
 - #SMAIUNG
      On , aervlc& was com ted by m1lllng 1 uve copy of the above stated document(s) to DAVID LEVY al the abovo stated
      address In a F'rrst Class po aid properly addressed envelope marked "Personal and Confidenliar In an offldal depasilory under
      1he exdusive care and custod      the United Stales Posl Office in the State of New Vorlc.




 ml #6 DESCRIPTION
    Sex: Male          Color of akin: 8rown       Color of halt: Black Age: 21·35
    Height: 5ftSin-6ftQin      Weight 161-200 Lbs. Other Features:
 0 #7 WITNESS FEES
   The authorized witness fee and I or traveling expenses were paid (tendered) to the recipient in the amount of S

 IHI #8 MILITARY SERVICE
       Deponent asked person spoken to whether the person to be safVed is C1.1rrently active in the military service of the United States or of
       the State of New Yorl<, ond was Informed lhat said pemn Is not.
       '90THER
 0



                                                                                                            Process Sel\ler, Please Sign
P ' da Rodt nrz
                                                                                                            Marwan Elgizawy
~6TARY PUBLIC STATE OF New York
No. 01 R060mOJ. Qunlilicd in Nassau Counl>                                                                  Uc#    2076592
Conunwion &pirrs Fdmwy 26. 2019                        Cllenrs Fiie No.: 152772.()()23                      Job#: 1838109
PROFESSIONAL fflO,ESS SERVERS. 1 Co!Ac Looe. UNIT 1481. RCttXoNX9t1A. NY 11U9 PH. 831·6'7·9470 Fu. 631·U7·9468 ems
                              /.\TEI C'ut~\Tr Ji·01cw. Sam·u, LLC. IS ll'n.UrAtt:\l't Sr£ F, M1.o;ror.1. Ni' llSOI LICENSE I /J71771
                       Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 8 of 43



      UNITED STATES DISTRICT COURT
                                                                                                                                                    Index Number: ::18-cv-10936
      SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                           Date Filed: 1112112018
     AiTORNEY(S) CIVIL ACTION GROUP DBAAPS INTERNATIONAL. LTC                                                        PH. (800) 325·7171
     7800 GLENROY ROAD MINNEAPOLIS. MN 5~391 HOLLAND & KNIGHT LL?                                                                                             Cour11Retu:n Dale:

       -----·---···· ····-·-····-·-                                                    ·-•H•- ••••     *   ---   •   ·-·---   ·--···--·-----------             --····   ·-·   ·-····   ---·---


                                                                                   MARTIN TROTT, e! al.
                                                                                                                                                                                       P14intitr

                                                                                               vs
                                                                       PLATINUM MANAGEMENT (NY), ot al.


      STATE OF NEW YORK. COUNiY OF NASSAU.                          ss::-----·-··---.. ··----------·-·-···· ··-··---· . ----··· ·--· · .Oe/enaillll.
      John Savage                          .being sworn says:                                                                                        AFFIDAVIT OF SERVICE
     Deponent is not a party herein is over the age of 18 years and resides in the State of New York.
     On O!Kember 27, 2018, at~ at 15 Manor Lane, Lawrence. NY 11559. Deponent senreo the v.;tnin Summons and Com;:ilaint with Exhibits 1·96

 The   L~dox   number and IM      li1i~g   da:e of 1r.e action were endorsed upon lho face of !he papers so served heiein.
    On: HUBERFELD FAMILY FOUNDATION. bv serving Murray Huberfold • lhere:n named, { t.ereinaRer rero1red le as ·subject").
0      #1 INDIVIDUAL
       By delivering a true copy or each to said subject personally; Deponent kr.ew the person so served to be the person dGscribed ir as said
       subject therein.
O #2 ENTITY/CORPORATION/LLC/LLP
      By delivering to and leaving with said inc'ividuat to be who specifically stated he/she was authorized to accept service on behalf or the
~     Corporation/GovernmentAgency/Entity.
      #3 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to MARJORIE FONG() a person of suitable age and discretion. Said premises Is subjcct's:D
      actual place of business I emp!oyment (X) dwelling house (usual place or abode) wilhln the state.

0     #4 AFFIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is su'Jjec!s [ J actual place or business I employment ( ) dwemng
      house (usual place ol abode) wilhin the slFJte. Deponent was unable with due diligence lo find subjecl or person of suitable age and
      discretion thereat llav!r.g called thereat on


      Address confirmation:
 O    #5 MAILING
      On , service was com             by mailing a true copy of the above stated document(s) to HUBERFELO FAMILY FOUNDATION.
      by serving Murray Huborfeld at the         slated address in a First Class postpaid properly addressed envelope marked "Personal
      and Confidential" in an official depository un         elusive care and C1Js!ody of the Uniled States Post Office in the State of New
      York.


  8 #6 DESCRIPTION
    Sex: Female        Color of skin: Yellow       Color of hair: Slack/Gray Age. 50-65
    Height: 5ft4in-5ft81n       Weight: 161-200 Lbs. Other Features:
 0117 WITNESS FEES
   The authorized wl!ness fee ilnd I or Iraveling expenses were paid (tendered) to the recipient in the amount of S

 ~ ml MILITARY SERVICE
       Deponent asked pers:m spoken to whether the person to be served Is currenlly active in the military selVice of the United Stales or of
       the State of New York. and was informed that said person is not.
       #90THER
 0



                                                                                                                                  Process S rver, Please Sign
                                                                                                                                  John Sa age

No. llllH16<1HS03. Qualilic<.I iu 1-!;IS>~tl Cou111y                                                                              Lie#
C1•nu11ission fapir(.~ F¢bnmy ?·6. !Ul'I                        Client's File No.: 152772·C025                                    Job#: 1838110
 PROFESSIONAL PROCESS SERVERS. 1 Co.vAc Leo;;,                             UNff    1481. RottKONi<O!fA, NY 11779 PH. 631-647-9470 Fu. 631·647·9468 .a DJViS/ON
                                   lnr.q C11nn ./nm 111 S>.·•1·10;-<, I.I.(', 85   11'111.1~ .-41·i:,n·Sn:   F. .111.,1.111.t. ,vr 11501l./Cf:,vsr.o1.171771
                       Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 9 of 43



          UNITED STATES DISTRICT COURT
                                                                                                                                                        Index Number. 1·18-cv-10936
          SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                               Date t:lled: 11/21/2018
          ATTORNEY($) CIVILACT:ON GROUP 08AAPS INTERNATIONAL. LTD                                                      PH. (800) J:llP I 71
          7!!00 GLENROY ROAD MINNE.i<FOLIS. MN 554:!9 I HOLLAND & KNIGHT LLP                                                                                      Court/Return Date:

      .   ---- -------               ---------------
                                                                                     MARTIN TROTT. et al.


                                                                                                 vs
                                                                          Pl.ATINUM MANAGEMENT (NY), nt al.


          STATE OF NEVJYORK.-couNTY-6F.NASsAU:                        ss.-.---- -·-- •· ····-···-· ·-- ·--- -··- - ·---···                                            ----Dc!tffu/111'1


          John Savage                .being sworn says:                                                                   AFFIDAVIT OF SERVICE
          Deponent is not a party herein is over the age of 18 years and resides in the State of New York.
          On Oocembor 27, 2018. a: 7:07 PM at 1.5 Manor Lsna. Lawrence. NY 11559. Oop:mcnt i;crvcd Iha wi:hin Sumrno11~ and Complaint with Exhibits 1-96

 Tne index nu111be: and the fitng dille or !he aclion were endorsed ::pon l~e lace or :he caperi $0 Hived r.ereir•.
    Or.: Murray Huberfeld. tnerein na...,,ed. (hereinafter referred lo as ·sub; eel").
0          #1 INDIVIDUAL
           By delivering a :rue copy or ea:h lo said sut:1ect personar.y: Oepor.erJ knew the persor so ser;ed to be lhe person describe:! in as said
           subject therein.
O #2 ENTITY/CORPORATJON/LLCILLP
           By delivering to and leaving with said Individual to be who specifically staled he/she was authorized 10 accept service on beha:f of lhe
'°"        Ccrporation/Government Age.'lCyfEnlity.
IQI        #3 SUITABLE AGE PERSON
           By deiivering U-:ereat a true copy of each to MARJORIE FONG () a person cf su1lable age and discrelion Said premises is subjec:'s;Q
           ac1ual place of b:.isiness I emptoymen1 (X) dwc!li.ig house (usual place of abode) wilhin lhe slate.

0 #4 AFFIXING TO DOOR
          By affixing a true copy of each lo the door o: said premises which is subje::ts ( ) aclua! place of bi.;siness I empfoymenl i ) d11.1elling
          house (usual place of abode} wi1:1in the s:ate. Deponent was unable wilh <!ue diligence to lir.d subjecl or person or suitable age and
          discrelion thereat having cal!e<! thereat on


           Address confirmation:
           #5 MAILING
           On , service was completed ti        ailing a truo copy of the above stated document(s) to Murray Huberfeld a1 the above sta!ed
           address !n a First Class postpaid pr      rly addressed em:elope marked ·Personal and Conf:dential" in an otlicial depository under
           lhe exclusive care and cus~cdy o! the Un d Slates Post Office in the State of New York.




 181 #9 DESCRIPTION
            Sex: Female        Color of skin: Yellow    Color of hair: Blacl</Gray                            Age: 50-65
            Height: 51141n·5ft8in      Weight: 161-200 Lbs. Other Features:
 0#7WITNESS FEES
           The authorized witness fee and I or traveling expenses were paid (tendered) to the recipient in lhe arnounl of S

 lgj #8 MILITARY SERVICE
            Deponent asked person spoken to whethe; lhe person to be ser.ed is currently active in the military service of the United Slates or of
            the State of New Yor~. a11d was lnformod Iha! soid person i& nol.
            #90THER
 0




P:t . ·i:i Ro1hf
                                                                                                                                      John Savage
i':!~1i\RY PCOl.IC STAE UI Nc•r 'ri:r~
N~ urnr.c.:>55 5o.•. Qu~lili:d i1: :-111~1:1:1 C1111111~                                Uc#
(.'01111nissio11 r.~pir~-s f(b:U;it} 26.1019             Client's File No.: 152772-0025 Job#: 183811'1
 PROFESSIONAL PROCESS SERVERS. 1 CcAIAC LoCP. vn1r 1481, RC1.,'l(O~Kc.11A, NY 11779 PH. 631-647-9470 Fu. 631·647-9468 A01vis;c1v
                                  /nr.11 Cll! .\71' Jt 111a11. Sr.1111t r.<. LLC. SJ W11.u.~. tn;si·r. Sn:.   f;   .l/1\1:01.1. ,\I' llJOl l/CE.\SF. :I /.17/71/
                   Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 10 of 43



        UNITED STATES DISTRICT COURT
                                                                                                                                                             Index Num~er: : :18-cv- ~ 0936
        SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                                    Date foiled· 1112112018
      AITORNEY(SI CIVILACT:CN GROUP DBAAPS INTCRNATIONAL, LTD                                                                PH (S00) 32e·717\
      7800 GLENROY ROAD MINNEA?OLIS, MN 554391 HOLLAND & KNIGHT LLP                                                                                                    CourVRetum Date:


                                                                                              MARTIN TROTI', el al.


                                                                                                          VS

                                                                                   PLATINUM MANAGEMENT (NY), el :ii.



       STATE OF NEW YORK. COUNTY OF NASSAu:ss.:·
       John Savage         ,belr.g sworn says:                                                                                                               AFFIDAVIT OF SERVICE
        Deponent Is not a party herein is over the age of 18 years and resides in the State of New York.
       011 Docomber 27. 2018. at 7:18 PM al 1 BEECHWOOD OR1ye. LAWBENCF.. NY 11!!59. Deponent served th'! wi!h111 Summonsand Complaint with
       Exhibits 1·96
   Tllo index nu:nber and tho fding dote of the action were endorsed upon lhe lace or !he papers so seNed herein.
      On: MOSHE M. FEUER. al<a MARK FEUER , therein n001cd, I hereinafter refened to as •sutject").
  181    #1 INDIVIDUAL
         By delivering a true copy of each lo said subject personally: Deponent knew the pcraon so served to be the person described in as said
         subject therein.
  0      #2 ENTITY/CORPORATIONILLC/LLP
         By delivering to and leaving \~ith said individual 10 l)e who specifically stated he/she was authorized to accept se;vice on behalf of lht!
         Corpora lion/Government Agency/Entity.
  0      #3 SUITABLE AGE PERSON
         By delivering thereat a true copy of each to ()a person of suitable age and discret:on. Said premises is subjecrs:O actual place of
         business I employment 0 dwelling house (usual place of abode) within t"le sla:e.

  0      #4 AFFIXING TO DOOR
         Sy affixing a true copy of each to the door of said premises which is subjects I ) actual place or business I employrr.ent ( J dwelling
         house (usual place of abode) wilhin the stale. Deponent was unable with due d:liger.ce to find subject or person of suitable age and
         discretion thereat having called thereat on


         Address confinnalion:
   O #SMAILING
         On, service was completed by mailing a true copy of the above slated documcnt{s) to MOSHE M. FEUER. aka MARK FEUER
         at the above stated address in a First Class p:>slpald proper:y addressed envelope mar'.<ed "Personal and Confrdentlal" In an
         official depositor1 under the exclusive care and custody of the United States Post Office in the State of New York.




   181    #6 DESCRIPTION
          Sex: Male           Color of skin: While        Color of hair: Blonde Age: 35-50
          Height: 5fl91n-6ft0in        Weight: 161-200 lbs. Other Features:
   0     #7 WITNESS FEES
         The authorized "Ytitness fee and I or !raveling expenses were paid (tendered) to the recipient in the amount of S

   181 #8 MILITARY SERVICE
          Deponen! asked person spoken to whether the person to be served is currently aclive In the military service of the United States or of
          the State of New York. and was :nrormed lhal said person is not.
          #9 OTHER
   0



                                                                                                                                           Process ~!'\n>,l"'IP
   airici:i Rothl • .
                                                                                                                                           John Savage
i NOlARY l't IBl.IC STATE OF i'-kw York
  No. UliUJ60S5503. Qu::lif:.:d in 1':1)~11 C11uiu~                                                                                        Lie#
  Cummissiun E~pil\'S fdit\1;1~ 26. lQl'l                               Client's File No.: 152in-0024                                      Job#; 1838126
  PROFESSIONAL PROCESS SERVERS. 1 CoMAC LooP, UNJr 14B1, RONKONK041A. NY 11779 PH. 631-641·9470 F~. 631·647·9468                                                                  A OJV1s10N
                                   /.\TF.R   Cm·.,·n· Jt/llL'/,11. SF.Rl'/('f.f,   LLC. $.f ll'11.1.1un:.\/'/,' Sii.   1-; M/.\'Wl~i. IV)' I/SOI l/CE.VSE 111.r111;1
                 Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 11 of 43



      UNITED STATES DISTRICT COURT                                                                                                               Index Number 1:10-cv-10936
      SOUTHERN DISTRICT OF NEW YORK                                                                                                                     Dale Filed: 1112112010
      1\ITORNEY(S) CIVIL ACTION GROUP DBAAPS INTERNATIONAL, LTD                                                  PH: 1800) 328·7171
                                                                                                                                                           Court/Return Date:
      7800 GLENROV ROAD VJNNEAPOLIS, I.IN 554391 HOLLAND & XNIGHi UP


                                                                                   MARTIN TROTT, ol al.
                                                                                                                                                                        ~io/dl


                                                                                              \IS

                                                                        PLATINUM MANAGEMENT (NV), 111 al.


                                                                                                                                      - - - - - - ····-· . --Delent!a11I.
      STATE OF NEW YORK. COUNTY OF NAS-SAU. SS.:
      John    Savag~                  ,being sworn says:                                                                                         AFFIDAVIT OF SERVICE
      Deponent is not a party herein is over the age of 18 years and resides in the State of New York.
   On December 27. 201 a• .:11~at1 BEECHWOOD DRIVE. LAWRENCE. NV 11559. Deponent served the within Summons and Complaint with
   ElChlblls 1-96
  TM index number and tl'l.c fLlir.g c1;i1e er the action were encfolUd 11l)On the face of Ille papera so served herein.
     On: BEECHWOOD CAPITAL GROUP , LLC BY SERVING MARK FEUER . ll:erei:l named. ( hereinafter 1e!erred lo as "sub;ed-).
 0 #1 INDIVIDUAL
       By delivering a true copy or each to said subject personally; Deponen: knew the person so served :o be the person described in as said
       subject therein.
 ~     #2 ENTITY/CORPORATION/LLC/l.LP
       By delivering 10 and leavir:g with MARK FEUER said i::dividuat to be who spe::ifically stated helsh2 was authorized to accept ser'lice
       on behalf of the Corporaticn/Government Agency/Entity.
 0     #3 SUITABLE AGE PERSON
       By delivering thereat a true copy or each to () a person or suitable age and discretion. Said premises is subjed's:O actual place of
       business I employment 0 dwelling hoose (usual place of abode) within the state.

0 #4 AFFIXING TO DOOR
       3y affixing a true copy of each to the door of said premises which is subjects ( I acluat place or business I employment ( I dwelling
       hcuse (usual place of abode) within the state. Oepcnen! was unable with due diligence to find subject or person or suitable age and
       discretion thereat having called thereal on


       Address confirmation:
 0 #5 MAILING
       On , service was completed by mailing a true copy of the above stated document(s} to BEECHWOOD CAPITAL GROUP, Ll.C
       BY SERVING MARK FEUER at th,e above stated address in a First Class postpaid properly addressed envelope morked "Persona!
       and Confidential" in an official depository ur.der the cxclusivo care and custody or the United Slates Post Office in the State of New
       York.


  ~ #6 DESCRIPTION
    Sex: Male          Color of skin: \l'lhile    Color of hair: Blon:ja Age: 3S.50
    Height: 5ft9in-6fl0in      Weight: 161·200 Lbs. Other Features:
  0#7 WITNESS FEES
   The authorized witness ree and I or traveling expenses were paid {tendered) to the recipient in the amounl of s

  ~ #8 MILITARY SERVICE
    Deponent asked person spoken to whether the person lo be served is currently active in the mililary service or the United States or of
    the State of New Yori<, and was informed lhat said person is noL
    #90THER
 0




 ;r.r:.:ia Ro1htri:z
/\'01:·\RY pi.;IJl.IC STATE Of New Y01~
N1~   01Wlffi.H.50J. Qu,1li1i:J in ~:1n:iu Cu~:u~
Commi~\i<ln Expir~'S !'dlfUlll)  21•. 2019                      Client's File No.: 152m·0024                                  Job#: 1838 t 2i
PROFESSIONAL PROCESS SERVERS, 1 Co.~Ac LoOP,                                uNrr   1481, RCNKOllXO.\lA 1 NY 11779 PH. 631-647-9470 FAX, 631·641·9468 A QMSION
                                  '·' rt"R Conn Jt'1J1a11.S1.R111-u. LL('. 85 ll~LIJ.i.·lr·c.,t:e Srr..   F. .l/iww.1, NI' /ISOl l./CE•\;fF. ii IJil 771
                     Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 12 of 43


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                                                                                Index Nurrber: 1·18-cv-10936
     ATTORNEY{S) CIVILACT:CN GROUP OBAAPS INTERNATION,\l. LTD                                            PH· (800) 328·7171
                                                                                                                                         Dale Fifed: 111211201a
     1800 CLENROY ROAD r..'INNEAPOLIS, .,N 55.139 I HOLL.ANO & KNIGHT LL?                                                                   Court/Relum Dale:
                      ....    ~--------------~----·        ---- --- .                                                          ----··   ····-----·-----    ~--
                                                                                  MARTIN TROTT, el al.



                                                                                          vs
                                                                         PLATINUM MANAGEMENT (NY), el al.


     STATE OF NEW YORK, COUNTY OF. NASSAU. SS.: ···- - . -··· . - -
     Raad !brahlm        ,being sworn says:                                                                                       AFFIDAVIT OF SERVICE
     Deponent is not a party herein is over the age of 18 years and resides in the State of New York.
     On OecombPr 28. 2018, at~ at 1638 58TH STREET. BROOKLYN, NV 11204. Deponent servo:! the with'n Summons and Complaint with Exhibits
     1·96
 The index ni;mber and t~.11 filng dulo ol lhc oction were endOtSed upon tll11 lace of the papers so served herei.1.
    On:   NAFTALI MANELA.      therein nam11:1. ( hereinaner reined lo as' subjeclj.
~     #1 INDIVIDUAL
      By dcliwring a lrua copy of each lo sa:d subjecl personally; Deponent knew lhe person so se:ved lo be lhe person C:escribcd in as sa:d
      subject !herein.
0     #2 ENTITY/CORPORATIONILLC/LLP
      By dellverlr.g !o a"d leaving with said ir:dividt:al to be who sper.ifically slaled he/she was aulhorizcd to ac::epl service on behalf of 1he
      Corporation/GcvemmentAgency/f:nlily.
D     #3 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to () a person of suitable age and discretion. Said premises is subjecl's:O ac:Ual place of
      business I employmenl Cdwelling house (usual place of abode) wilhin lhe state.

0 #4 AFFIXING TO DOOR
     By affixing a true copy of each lo the door of said premises which is subjects ( ] actual place of business I cmp?oymenl [ ) dwelling
     house (usual place of abode) within lhe stale. Deponent was unable with dt.:e diligence to find subjecl or person of suitable age and
     discretion ~hereat having called thereal on

      Address confirmation:
 0 #5MAILING
     On , service was completed by mailing a lrue copy ot the above stoled document{s) to NAFTALI MAN ELA at the above slated
     address in a First Class poslpaid properly ad::tressad envelope marked ..Personal and Conliclenriar in an offlciaf depository i:r.der
     the exclusive care and custody cf lhe Uniled States Post Office in lhe Stare of New York.



 181 116 DESCRIPTION
      Sox: Male         Color of skin: White        Color or hair: Black/Gray Age: 36-50
      Helghl 5fl9in-6rtCin       Weight: Over 200 Lbs. Other Foatures:
 0   #7 WITNESS FEES
     The aulhorized wilness fee and I or traveling exi:enscs were paid (tendered) to the racipienl in the amount c( S

 D3! #8 MILITARY SERVICE
      Deponent asked person spoken lo whether the person lo be served is currently aclive in lhc military service of lhe Uniled States er of
      lhu Slate of New York. and W<'S informed lhat said person is rol.
      119 OTHER
 0



                                                                                                                  .• Pf6?ess Server. Please Sign
                                                                                                                     Raed Ibrahim
                                                                                                                    Lie# 1326602
Ccmminil•n l!~pi11.'S r~bml1y2!.. 201'>                         Client's Fiie No.: 152i72·0018                      Jcb I:: 1838103
PROFESSIONAL PROCESS SERVERS. 1 Co.11.1c                             LooP,   u1ur 1481, RONKONKOIJA. NY 11779 PH. 631 ·647-9470 FMr. 631-647-9468 A Oi'JIS1011
                               f.\Tt/t   (111.,·n J1·111n11. S1:,,,1a:v. ll.C.II.( 11'11.Ll' ~··f,\I r. Srt. F. .1//,\£111-1. ,\'I' 11.f/11LIC£NSl:.'11I.I?/711
                      Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 13 of 43

     UNITED STATES DISTRICT COURT
                                                                                                                                          Index Number: 1: 18-cv-10935
     SOUTHERN DISTRICT OF NEW YORK
                                                                                                                                                 Dale Filed: 11/21/2018
     ATTORNEY(SJ CIVIL ACTION GROUP CBAAPS INTERNATIONAL, LTD                                            Pl-I: (800) 328-7171
     7800 GLEN ROY ROAD MINNEAPOLIS, MN 554391 HOLLAND & KNIGHT LLP                                                                                 Court/Return Oare:

        ---------------------···-·-·-·----------
                                       et al.                                 MARTIN TROTT,
                                                                                                                                                                 Plailltirr

                                                                                         vs
                                                                    PLATINUM MANAGEMENT (NY), et al.


                                                                                                                                                              De'"Mtt 0 '
     STATE OF NEW YORK, COUNTY OF NASSAU, SS.:
     Raed Ibrahim                ,being sworn says:                                                             AFFIDAVIT OF SERVICE
     Deponent is not a party herein is over the age of 18 years and resides in the State of New York.
     On December 28. 2018, at 1 :20 PM at 1076 EAST 23RO STREET. BROOKLYN. NY 11210, Deponent sctvcd the w:thin Summons and Complaint with
     Exhibits 1-98
  The ir.dex number and the     fling daltt of thtt adion were en~orsed up011 the faee er the papers so served herein.
   On: MN CONSULTING NY LLC. therein named, (hereinafter referred to as "subject').
 0 #1 INDIVIDUAL
      By delivering a true copy of each to said subject personally; Oeponenl knew the person so served to be the person described in as said
      subject therein.
 1:81 #2 ENTITY/CORPORATIONILLCJLLP
      By delivering to and leaving with Arna Yatlmshu said individual to l:e Authorized Agent who specifically stated he/she was
      authorized to accept service on behalf of the Corporation/Government Agency/Entity.
 D    #3 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to () a person of suitable age and discretion. Said premises is subjccrs:a actual place of
      business I employment DdweUing house (usual place of abode) within the state.

 0 #4 AFFIXING TO DOOR
      By affodng a true copy of each to the door of said premises which is subjects [ ] actual place of business I employment [ ] dwelling
      house (usual place of abode) within the state. ~ponenl was unable with dee diligence to find subject or person of suitable age and
      discretion thereat having called thereat on

      Address confinnation:
  D #5MAIUNG
      On • service was compl(!tcd by mailing a true copy of the above stated documenl(s) to MN CONSULTING NY LLC at the above
      stated address in a First crass postpaid property addressed envelope marked "Personal and Confidential" in an official depository
      under the exclusive care and custody of the United States Post Office in the State of New York.



  QSI #6 DESCRIPTION
        Sex: Female       Color of skin: V'lhite  Color of hair: Gray Age: 51-65
        Height 5ft4in-5ft8in      Weight: 131-160 Lbs. Other Features:
  0#7 WITNESS FEES
      The authorized witness fee and I or traveling expenses were paid (tendered) to the recipient in the amount of$

  0 #8 MILITARY SERVICE
        Deponenl asked person spoken to whether the person to be served is currently active in the military setvice of the United States or of
        the Stale of New York. and was informed that said person is not.
        #90THER
  D

 . Swa<;tofo~?Zt;;::
)l'Jlricia ~fri'i7.
 !IJOT1\RY PUBLIC STATE Of New York
 :>:o. 01 R06055S03. QuJlilil!d in N:15illl Coum>·
                                                                                                                         Process Server. Please Sign
                                                                                                                         Raed Ibrahim
                                                                                                                         Lie# 1326602
 Commission Expires Febrna1126, 2019                          Client's File No.: 152772..(}017                           Job#: 1838102
  PROFESSIONAL PROCESS SERVERS. 1 Coo.ic LooP. UNrT 1481, RoNKONKOMA. NY 11779 PH. 631-647-9470 Fta. 631-647·9468 A DIVISION
                                  l.\7E/I CtJtwn· 1111>"'""· St·111·1cEs. LLC. BS IYU.l.L~ A1'£.WE STE.. F. MISEIJ/.A, NI' I/JOI LICE.VS£" IJ7/77/
                        Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19   Page 14 of 43
                                                                         "UUll"')'•


    u_~_o_lJN'ttdi
          _____~__r_E_~o~P~,T~I~~J-~~;~,c-6~s~i~o-u~~~l~~"~'~Y~OwR~K---------A-P_s__r_N_T~ERNATIONAL, LTD.
                                                                                                                   Index No.          1:18-CV-10936
     MARTIN TROTT, ET AL.
                                                                                      Plalntiff(s)
                                      ·against·                                                                    AFFIDAVIT OF SERVICE
                                                                                                                   OF:
     PLATINUM MANAGEMENT (NY) LLC, ET AL.                                             Defendant(s)               UMMONS AND COMPLAINT WITH
    STATE OF NEW YORK: COUNTY OF WESTCHESTER                             ss:                                    EXHIBITS 1-96
                EDWARD SILLER JR                 BEINGOULYSWORNDEPOSESANDSAYSDEPONENTISNOTAPARTY
:   TO THIS ACTION AND IS OVER THE ~GE Of: EIGHTEEN YEARS AND RESID~S IN THE STATE OF NEW YORK.


    ~ton t 1~7.t.18.,,,fi,~354 Hours at 3 STONEBRIOGE ROAO PURCHASE, NY 10577
      ponen serv  8
                                n   SUMMONS AND COMPLAINT WITH EXHIBITS 1-~          d                                                                         on
      DHRUV NARA IN                                                        ere1n name ,
        INDMDUAL         by delivering a true copy of each to aald personally; deponent knew the person so served to be the person described as laid person
                         therein.                                           ~ (S) He Identified (her) himself as such.

          ·~
       CORPORATION       a (domestic) (foreign) CCIJ)Orallon by defivering thereat a true copy of each to
          ao
        SUITA&Le
                         personally, deponent knew said corporation so served to be the corporation described in legal papers and knew said
                         Individual to be                                                                 thereof


          co
       AGE PERSON        by delivering thereat a true copy of each to
                         a person of suitable age and dlscrellon. Said premises la defendant's (actual place of buslneaa) (dwelnng house) (usual place of abode)
                         within the state.                     D      (S) He Identified (her) hlmsell as                                            of defendant
        AFFIXINOTO      by affixing a true copy of each to the door of laid premlsal, whl:h lo defendant's (actual place of butlnns) (dwelling house) (usual place
        DOOR.ITC.       of abode) within the state. Deponent was unable, with duo dillgance to find defendant or a person of suitable age and cfiacretlon, thereat,
          D             having called there on the dates below:                            ·

              D
          MAit.iNG      Deponent also enclosed a copy of same In a postpaid sealed wrapper property addreued to the abOve defendant
         URWITH
           Coro         at                                                                                            and deposited
                        said wrapper In (a post office) official depository under exefusive care and custody of the United States Postal Service
              D         within New York State.
                        Depontnt lulther states that he describes the person actually aeived as fcDows                                Weight
                        Sex                    Skin Color            Hair Color              Age (Approx.)    Height (Approx).        ~)


                        MALE                   BROWN                  SALT/PEPPR                50                        5'10                        160


         MILITARY       Person spoken to was aslced whether the defendant was (were) In the mWtary service ol the State of New York or the Unlled
         8ERVICe        States and received a negative reply. Upon Information and belief based upon the conversation and obseivallon as aforesaid
                        deponent avers that the defendant Is not In the military service of the State of New York or the United States as that term Is
                        defined In the atatutas of the State of New York or the Federal Soldiers and Sallors Clvll ReHef Act.

                        Thatatthetlmeofauchservlcedeponentknowtheperson(•)soaervedasaforelaidtobethesameperaon(•)mantlonedanddescribed
                        as the defendant In this action.




          UBI! IN                                                                     sot forth on the face of said summons (11).
       NYC CIVll. CT.
            D
              Swom to before
                me on the
                                                              GERILFRAGETTE
                                                       Notary Public, State of New York
                                                               No.01AL5047399
                                                                                                                ~
                                                                                                          EDWARD SILLE                       R
            12/27/18                                   Qualified In Westchester County "Yf                    LICENSE No.
                                                       Commission Expires July 31, 20 O I
                                                                                                                                                        #    185587
                                                                                                                  l"\UUlllVJ•
                       Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 15 of 43
     U~Q~~TES DISTRICT COURT                                                                   APS INTERNATIONAL, LTD.
            50 1 IIWEE?bl 05T t>IE"I ¥ORI(
                                                                                                                  Index No.          1:18-CV-10936
      MARTIN TROTT, ET AL.

                                                                                        Plalntiff(s)              AFFIDAVIT OF SERVICE
                                    ·against·                                      ~   . ...
                                                                                   '
                                                                                                                  OF:

      PLATINUM MANAGEMENT (NY) LLC ,. ET AL.                                            Oefendant(s)           SUMMONS AND COMPLAINT WITH
                                                                                                               EXHIBITS 1-96
     STATE OF NEW YORK: COUNTY OF WESTCHESTER                           ss:
 ,               EDWARD SILLER       JR          BEINGOULYSWORNOEPOSESANDSAYSDEPONENTISNOTAPARTY
     TO THIS ACTIO~ AND IS OVERIAE ~GE Of: EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.


     ~~:ntse~d~hBvAfttr\,444 Hours at 245 TRENOR DRIVE NEW ROCHELLE, NY 10804                                                                                  on
                                   SUMMONS AND COMP LA I NT WI TH EXHIBITS 1 - ~rein named
       MARK NORDLICHT                                                                                                                   '
                        by dallverlng a llUe copy of each to said personaRy; deponent knew the person so served to be the person described as said person
         INDIVIDUAL
          AD            therein.                                            D      (S) He ldenlllled (her) himself as aud'I.

       CORPORATION      a (domestic) (fotelgn) corporation by delivering thereat a true ccpy of each to
          ao
         SUITA&Le
                        personaRy, deponent knew sald corporation eo served to be the corporation described in legal papers and knew said
                        Individual to be                                                                lhereor


          co
        AU PERSON



        AFFDCINOTO
                       bydeliwringthereatallUecopyofeachto

                       within the state.
                                                                               JANE DOE (REFUSED TO GIVE NAME)
                       a person of suitable age and dlscrellon. Said premises Is defendant's (actual place of business) {dwemng house) (usual place of abode)
                                                              (?5]  (S) He Identified (her) himself as      CO-TENANT                            or defendant
                       by affixing a true copy or each to the door of aald premises. which Is dtlendanrs (actual place of business) (dwelling house) (usual place
         DOOA,ETC.     or abode) wi"thln the state. Deponent was unable, with due diligence to find defendant or a person or suitable age and dl8cretion, thereet,
          D            having called there on the dates below:

              D
          MAILING
         USl!WITH      Deponent also enclosed a copy of same In a postpaid sealed wrapper properly addressed to the above defendant
          CorD         at                                                                                             and deposited
                       said wrapper In (a poat office) offlclal depository under exclusive care and custody of the United States Postal Service
              D        within New Yortc State.
                       Deponent futther states that he describes the person actually served aa follows                                                Weight
                       Sex                       Skin Color           Hair Color                  Age (Approx.)           Height (Approx).            ~)


                      FEMALE                 WHITE                   RED                         65                      5'4                         140

                                                                 GLASSES
         MILITARY      Person spoken to was asked whether the defendant was (were) In the military service of the State of New York or the United
         S!RVICI!      States and received a negative reply. Upon Information and belief based upon the conversation and observallon as aforesaid
                       deponent avers that the defendant Is not In the military service of the State of New Volk or the United States as that term is
                       defined In the statutes of the State of New Yortc or the Federal Soldlers and Sailors CMI Relief Act.

                       Thatatthetlmeofauchservtcedaponentknewthoparson(a)aoservedaaaforeaaldtobethesameperaon(a)mentlcnedanddescrfbad
                       as the defendant In Ihle action.



1:
I,
,,
 I




       HYC'6cr...... _ _..,NYc••~m- .....,... ,,...,.._...,..,.                                                                             ,
              SWom to before
                                                           GERI L. FRAGETTE
                                                      Notary Public, State of New York
                                                                                                               _/1/
                                                                                                               ~          ~~
                meonthe                                       No.01AL5047399                             EDWARD SILL                            •
           12/27/18                                   Qualified in Westchester County                      LICENSE No.
                                                      Commission Expires July 31, 20 ~
                                                                                                                                                       # 185586
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 16 of 43


                                                                                                  Service of Procm by
 Martin Trott, et. al., Plafntlfl(s)
        \ 'S.                                                                                     APS International, Ltd.
 Pla1inu111 M11n11emen1 (NY) LLC, et. al., Ddend1nt(1)                                               1-800-328-7171
                                                                                                  APS Jatern•tiODll rlna
                                                                                                  "1800 Glenror Road
                                                                                                  Mlnaupolls. MN 5S4l~lll
                                                                                               APS File#: 152'772..098

                                                                         AFFIDAVIT OF SERVICE - Corporate
                                                                      Strvlce of Procw on:
            HOLLAND & KNIGHT LLP                                               -Beechwood Trust No. 1, c/o U.S. Bank Trust N.A.
            Mr. Elvin Ramos                                                                          Court Case No. l:IS.cv·l09J6
            31 W !lnd Slr•el
            New York, NY 10019




State or: _ _o_e_la_w_a_re_ _ _ _~hs.
County or:_N_e_w_ca_s_tl_e_ _ _ ____,
Name or Server:                        Robert Delacy                        , undersigned, being duly sworn, deposes and says
                               that at the time of service, s/he was of legal age and was not a party to this aclion;
'Date/Time of Service:         that on the __!!_day of           December             , 20    ~·at     3:00   o'clock P    M

Place or Service:              at 1!151 Centerville Road                               , in   \Vtlmingtoa, DE 19808

Documents Served:              the undersigned served the documents described as:
                               Summons and Complain1 wilb Exhibits 1·96

Servic:e or Process on:        A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No. l. c/o U.S. Baak Trust N.A.
Pcnon Served, and
Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                               title is:   Cathleen Mcveigh, Authorized to Accept Service

Description of                 The person receiving documents is described as follows:
Person ReceMna                 Sex .....£_; Skin Color Caucasian ; Hair Color Blonde         ; facial Hair __n_/a___
Documents:
                               Approx. Age       55-60 ; Approx. Height · 5'7          ; Approx. Weight      180 lbs
                               ~- · To the best of my knowledge and belief, said person was not engaged in the US
                                   Military at the time of service.
Signature of Server:           Undersigned declares under penalty of perjury
                               that the foregoing is true a   correct/
                              ~

                               APS lntematlonal, Ltd.
               Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 17 of 43


                                                                                                 Servin of Process by
Martin Trott. et. al., Plalntiflls)
       vs.
                                                                                                 APS International, Ltd.
PlaCinu111 M1n11ccent (NY) LLC, eL al, Defendant(s)                                                     1-800-328·7171
                                                                                                 APS ln1ernatlon1I Pl111
                                                                                                 7100 Clearoy Road
                                                                                                 Mlnnupolls, MN 55439-3112
                                                                                              APS File #: 151'71%.000S

                                                                      AFFIDAVIT OF SERVICE - Corporate
                                                                   Ser'\'lce of Procell on:
             HOLLAND & KNIGHT LLP                                             -Beechwood Trusc No 10, c/o U.S. Bank Trust N.A.
                                                                                                     Court Cast No. 1:18-cv-I0936
             Mr. E.lvin Ramos
             J 1 W 52nd Stree&
             New Yark, NV 10019




State of:       Delaware                  ) ss.
County or:      New Castle

Name or Scrvtr:                         Robert Delacy                      , undersigned. being duly sworn, deposes and says
                              that at the time of service, s/he was of legal age and was not a party to this action;
Datefflme of Service:          that on the ..E._day of _D_e_ce_m_be_r_ _ _ _ , 201!_., al 3:00                o'clock P_     M

 Place of Service:             at 1951 Cencervllle Road                                , in Wilmington, DE 19808

 Documents Served:             the undersigned served the documents described as:
                               Summons and Complaint with Exhibits 1-96

Service or Process on:         A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 10, c/o U.S. Bank Triast N.A.
Pcnon Served, and
 Method or Service:            By delivering them into the hands of an officer or managing agent whose name and
                               title is: Cathleen Mcveigh, Authorized to Accept service

Description of                 The person receiving documents is described as follows:
Person Receiving               Sex F ; Skin Color Caucasian ; Hair Color Blonde              ; Facial Hair     n/a
Documents:
                               App~Age          55-60 ; Approx. Height      5'7        ; Approx. Weight    --1-80-1-bs-
                             X To the best of my knowledge and belief, said person was not engaged in the US
                               Military at the time of service.
Signature of Strvcr:           Undersigned declares under penalty o,J perjury
                               that the foregoing is true and corr,ec(.
                                                              /



                              ~
                               APS International, Ltd.
              Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 18 of 43


                                                                                                 Service of Proms by
 Marlin Trott, ct. •I., Pl1in1iffl1)
                                                                                                 APS International, Ltd.
 Platinum M11n111emenl (NY) LLC, ec. al., Derendant(s)                                              1-800-328·7171
                                                                                                A.PS lntemacion.111 Pa.a
                                                                                                '7800 Glenroy Road
                                                                                                Mtannpolls, MN 55439..3122
                                                                                              APS File#: 15lT1l.fOOI

                                                                        AFFIDAVIT OF SERVICE - Corporate
                                                                    Service or Process on:
           HOLLAND 4 KNIGHT LLP                                               -Beethwood Trust No 11, c/o U.S. B1nk Trust N.A.
                                                                                                    Court Case No. l:Jkv·l09J6
           Mr. Etvift Ramos
          J 1 W Slnd Street
           New York. NY 10019




Stale or: _ _=O~el..,.a"""w~a~re~------> SS.
County or: __N_e_w_c_a_s_tl_e_ _ _ ___,

Name or Server:                        Robert Delacy                      ,   undersigned, being duly sworn, deposes and says
                               that at the time of service, slhe was of legal age and was not a party to this action;
Dacefflme of Service:          that on the __.!!.._day of __o_e_c_em_b_er_ _ _ _ • 20 18 , at         3:00 o'clock L         M
Place of Sen·ice:              at 2951 Centerville Road                               , in   Wllmlncton. DE 19'08

Documents Served:              the undersigned served the documents described es:
                               Summons and Complaint with Exhibits 1·96

Service of Process on:         A true and correct copy of the aforesaid document{s) was served on:
                               Beechwood Trust No 11, clo U.S. Bank Trust N.A.
Person Served, and
Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                               title is: Cathleen Mcveigh, Authorized to Accept Service

Description or                The person receiving documents is described as follows:
Person Re«lvlnr
                              Sex -L: S~in Color caycasjan ; Hair Color           Blonde    ; Facial Hair     A/a
Documents:
                              Approx. Age       55-60 : Approx. Height     5'7        ; Approx. Weight        180 lbs
                              x To the best of my knowledge and belief, said person was not engaged in the US
                                 Military at the time of service.
Signature    or Server:        Undersigned declares under penalty of perjury
                               that the foregoing is true and co &.
                                                   ~


                               APS International, Ltd.
               Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 19 of 43


                                                                                                Service or Process by
Marcin Trou, et. aL, Plalntlff(s)
      vs.                                                                                       APS lntetnational, Ltd.
Platiavm l\lanaicincnt (N\') LLC. et. al., Deftnd.. t(s)                                           1-800-328-7171
                                                                                                APS International Plau
                                                                                                7800 Glenroy Roltd
                                                                                                Mlaneapolk, MN 55439.Jlll
                                                                                             APS Flit#: 151712.0009

                                                                         AFFIDAVIT OF SERVICE - Corporate
                                                                      Service of Prouss on:
            HOLLAND & KNlGllT LLP                                               -Bettbwood Trust No   ll, c/o U.S. Bank Trust N.A.
                                                                                                     Court Case No. 1:18-cv·I0936
            Mr. Elvhi Ramos
            JI W 52nd Street
            New York, NY 10019




Slate or:  Delaware                          ) ss.
Counly of: New Castle                           )
Name of Server:                       Robert Delacy                         , undersigned, being duly sworn, deposes and says
                               that at the time of service, slhe was of legal age and was not a party to this action;
Datefl'lme of Service:         that on the ~day of __o_e_c_e_m_b_er_ _ _ _ , 20 .!!_,at               3:00   o'clock p      M

Place of ServJce:              at 1951 Cent"·vllle Road                              , in   \Vlfmi11c1on, DE 19808

Documents Served:              the undersigned served the documents described as:
                               Summons and Complaint with Exhibits l-96

Service or Process on:         A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 12, c/o U.S. Bank Trust N.A.
Ptrson Served, and
Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                               title is: cathleen Mcveigh. Authorjzed to Accept Serylce
Description or                 The person receiving documents is described as follows:
Person Rtteivlng               Sex _F_; Skin Color Caucasian ; Hair Color Blonde                Facial Hair _ ...0,..1....
                                                                                                 ;                    a __
Documents:
                               Approx. Age      55-60 ; Approx. Height      5'7       ; Approx. Weight           180lbs
                              x · To the best of my knowledge and belief, said person was not engaged in the US
                                  Military at 1he time of service.
Signature or Server:           Undersign~      declares under penalty ofperjury
                               that the fo,.goi~t.

                          .z~-~~
                               Signl\turc of Server


                               APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 20 of 43


                                                                                               Service of Process by
 Mulin Trott. el. •I., P11·1n1la(s)
       Y5.
                                                                                               APS lnternationaJ, Ltd.
 Pl1lln11m Manai:emrnt (NV) LLC, rt, al.• Detendanl(s)                                                1-800-328-7171
                                                                                               APS lntcrnaOonal Plaza
                                                                                               780D Glenroy Road
                                                                                               Minneapolis, MN SSU9·3122
                                                                                            APS File #: 152772-0009

                                                                       AFFIDAVIT OF SERVICE - Corporate
                                                                    Srrvicc or Pron11 oa;
             HOLLAND & KNIGHT LLP                                            -Beechwood Trust No 13. c/o U.S. Bank Trusc N.A.
                                                                                               Court Case No. 1:IS...CvM10936
             Mr. £Mn Ramos
             JI W 52nd Stred
             New Yerk, NV H10l9



State of:_ _D_e_la_w_a..;.,r..;..e_ _ _~__,)Ss.
County or: New castle                         )
Name of Server:                         Robert Delacy                       , undersigned, being duly sworn, deposes and says
                               that al the time of service, slhe was of legal age and was not a party to this action;
 Date/Time orServJce:          that on the .__]]__day of __o_e_c....
                                                                 em.....,.be_,r____ , 20 JJL_, at    3:00 o'clock .e_ M

 Place of Service:             at 1951 Centerville Ro.d                               , in Wilmington, DE 19808

 Documents Served:             the undersigned servw the documents described as:
                               Summons and Co11tplalnt with Exhibits l-96

Servlc:e of Process on:        A true and cortect copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 13, c/o U.S. Bank Trust N.A.
 Person Sen·ed. and
 Method o(Senoice:             By delivering them into the hands of an officer or managing agent whose name and
                               tille is: Cathleen Mcveigh, Authorized to Accept Service

 Description of                The person receiving documents is described as follows:
 Person Receiving              Sex F ; Skin Color Caucasian ; Hair Color Blonde              ; Facial Hair   n/a
 OocumcnlS:
                               App~Age . s5-6o ; Approx. Height             5'7        ; Approx. Weight    __1....8-0-lb-s
                               X To the best of my knowledge and belief, said person was not engaged in the US
                                 Military at the time of service.
Signature of Ser¥er:           Undersigned declares under penalty of perjury
                               that the foregoing is true and co ct.
                           ~~ ..~-
                               APS lntern•tionalt Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 21 of 43


                                                                                                        ~rvlte   of Process by
Martin Trott, et. al., PlllatJll(s)
      vs.
                                                                                                         APS International, Ltd.
rlacinum Mantt"1Rl (NY) LLC, et. al., Derendant(s)                                                          1-800-328--7171
                                                                                                        APS later•atleaal Plaa
                                                                                                        7800 GIHroy Road
                                                                                                        Mlnne1poll1, MN 55439-3122
                                                                                                    A.PS File #: 152Tll.;001)9

                                                                          AFFIDAVIT OF SERVICE - Corporate
                                                                       Service of Procesl 011:
            HOLLAND A KNIGHT LLP                                                 -Beechwood Trust No 1.t, c/o U.S. Bank Trust N.A.
                                                                                                   Court Case No. l:tkv-10936
            l\lr. EM• RamoJ
            .l 1 W 5lnd Strut
            New York, N\' J0019




Slate of:       Delaware                    ) ss.
County of:      New Castle                     )
Name or sen·er:                       Robert Delacy                          , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was of legal age and was not a pany to this action~
 Dateft'ime of Senice:          that on the _.!!_day of           December                , 20   ..!!.. , al   3:00 o'clock P M

 Place or Service:              at 2951 CenCer~IUe Road                                   , in    Wllmlncton, DE 19808

 Documents Served:              the undersigned served the documents described as:
                                Summons and Complaint wltb Exhibits 1-96

Service of Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                Beechwood Trust No 14. c/o U.S. Bank Trust N.A.
 Person Served, and
 Method or Service:             By delivering them into the hands of an officer or managing agent whose name and
                                title is: Cathleen Mcveigh, Authorized to Accept Service

 Description    or              The person receiving documents is described 8' follows;
 Person Receiving               Sex.£._; Skin Color Caucasian ; Hair Color Blonde             ; Facial Hair _ ...
                                                                                                              n/_.a_ _
Oocumenl5:
                                Approx. Age 55-60 ; Approx. Height 5'7                  ; Approx. Weight      180 lbs
                                ~   To the best of my knowledge and belief, said person was not engaged in the US
                                    Milital')' at the lime of serviee.
Signature or Server:            Undersigned declares under penalty of perjury
                                that the foregoing is true and corre 1.




                                APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 22 of 43


                                                                                                    Service of Procas by
Martin Trott, tl. al., Plainliflls)
       vs.                                                                                          APS International, Ltd.
 Platinum Mana&tmenr (NY) LLC, et al., Dtfendant(s)                                                       1~800-328-7171
                                                                                                    APS International Plaza
                                                                                                    7800 Gftnrey Road
                                                                                                    Mla.eapoUs, MN 55439-3112
                                                                                                 APS File fl: 152m..uo11

                                                                            AFFIDAVIT OF SERVICE - Corporate
                                                                         Service of Process 011:
             HOLLAND & KNIGHT LLP                                                  -Beec:bwood Trust No 15, do U.S. Bank Trust N.A.
                                                                                                      Court Case No. I :ll·cl'-10936
            Mr. EMn Ramos
            JI \V !2nd Street
             New 'York, NV 10019



Stat~ of;   Delaware         ) ss.
Councy of: _New
             __ Castle
                  _ _ _ _ _ ___,)
Name of Server:                           Robert Delacy                      , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was of legal age and was not a party to this action;
Date/Time of Sen'ice:           that on the __.!!_day of            December            , 20    18 • at   3:00   o'clock   P    M
                                                                ~--~---------

Place oC Service:               at 295J Centerville Road                                 • in   WllmlHIOD, DE 19808

Documents Served:               the undersigned served the documents described as:
                                 Summons and Complaint with Exhibits 1-96

Service of Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                Beechwood Trust No lS, c/o U.S. Bank Trust N.A.
Person Served, and
Method or Service:              By delivering them into the hands of an officer or managing agent whose name and
                                title is: Cathleen Mcveigh, Authorized to Accept Service

Description of                  The person res:eiving documents is described as follows:
Person RtceMn&                  Sex ___F_; Skin Color Caucasian ; Hair Color Blond,.           ; Facial Hair __..,0~'a--
Documents:
                                Approx. Age 55-60 ; Approx. Height           5'7         ; Approx. Weight        1801bs
                                ~.   . To the best of my knowledge and belief. said person was not engaged in the US
                                      Military al the time of service.
Signacure or Server:




                                APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 23 of 43


                                                                                                                                       ServJce of Process by
 Martin Trott, et 11., Plalnlilf(s•
       vs.                                                                                                                             APS International, Ltd,
 Platinum Maa1111ment (NY) LLC. et. al., Dtftnd.nt(s)                                                                                           1-800-328-7171
                                                                                                                                       APS lnteraatlonal Plau
                                                                                                                                       '7IOO Glenroy Ro1cl
                                                                                                                                       Mlnneapot11, MN 55439..3122
                                                                                                                                  APSFlle#: 15mWOID

                                                                                                 AFFIDAVIT OF SERVICE - Corporate
                                                                                            Service or Process on:
            HOLUND It. K.NICHT LLP                                                                         -Beec:hwood Trust No 16, do U.S. lbnk Trust N.A.
                                                                                                                              Court C•se No. l:lkv-10936
            Mr. Elvlo Ramos
            l J W Slnd Street
            New 'York, NV l0019



State of:  Delaware                                )$s.
County of: New castle
Name or Server:                             Robert Delacy                   , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was oflegal ase and was not a party 10 this action;
Date/Time of Service:                                     oe....c...e....m_b....er._____ • 20 J!....• at
                                that on the -1]_ day of __...                                                                                  3:00       o'clock .e__ M
 Place of Service:              at 2951 Centerville Road                                                               , in Wiimington, DE 19808
 Documents Served:              1he undersigned served the documents described as:
                                Summons and Complaint wUh Exhibits 1-96

Scn•ice or Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                Beeehwood Trust No 16, c/o U.S. Bank Trust N.A.
Penon Served, and
 Method or Service:             By delivering them into the hands ofan officer or managing agent whose name and
                                title is: _...;c.;.;,a.;.;th-le...,e._n....M..,c.-v..,e_.ig-.h,""A..;.;u;;.;t-.ho_r_iz;.;;.ed.;;;...;;to.A;..;.c.c;.;;.e"'"pt.s_e...rv_1c""'e'"-------------
Description or                  The person receiving documents is described as follows:
 Person Receiving               Sex _E_; Skin Color Caucasian ; Hair Color Blonde             ; Facial Hair __n....,/_a__
 Documents:
                                Approx. Age     55·60 ; Approx. H~ight       5'7        ; Approx. Weight      180 lbs
                             X       To the besl of my knowledge and belief, said person was not engaged in the US
                                      Military at the time of service.
Signature or Sener:             Undersigned declares under penalty of perjury
                                that the foregoing is true and c  t.

                           ~·
                                                                                                                Notary        blic                     (Com
                                                                                                                                \\\\11111(///;
                                APS International, Ltd.                                                                    '\.' NI MA 111
                                                                                                                         ~' t-..._S • ·, •••IY.s-,/'l
                                                                                                                           ~ _\..f- , · ·~Ml  • · r 'l
                                                                                                                       ....... 0 . O''' .Sr.•...,/
                                                                                                                         '::"::'-·           "/. v ,,..
                                                                                                                     .::::- :::r:: •.v
                                                                                                                     --              ..)..     O''<~
                                                                                                                                                   • _...
                                                                                                                    :::: I-• ~ EXPIRES 't- • =
                                                                                                                    ~ : oc10BER ~B. 2020;
                                                                                                                     -;::.          ·~        ~ · ~~
                                                                                                                     ~     01;.
                                                                                                                            °?l'JJif?'( ?~~. ·~ $'
                                                                                                                      'l '1/'t-' . ... ~ ,.;;;..
                                                                                                                       //1 ' OF Qt:.\.. ,,,
                                                                                                                          1
                                                                                                                                If/// I I l II I\\\\
             Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 24 of 43


                                                                                                Service or Proctss by
 Mortin Trott, eL al, Pl1inliff(s)
       vs.                                                                                      APS International, Ltd.
 Platinum Mu1gtmtn1 (NV) LLC. et. al., Defcnd1nt(s)                                                    1-800-328-7171
                                                                                                APS International PJau
                                                                                                7800 Clenroy Road
                                                                                                Mlnnempolls, MN 554J9-3J2l
                                                                                             APS Fiie #: 15l'7'12-00IO

                                                                      AFFIDAVIT OF SERVICE - Corporate
                                                                   Strvke or Process on:
          HOLLAND &i KNIGHT LLP                                             -Beechwood Trust No 17, rlo U.S. Blak Trus1 N.A.
                                                                                              Court Case No. J:ll-cv·t0936
          Mr. EMn Ramos
          l 1 W SZnd Street
          New York, NY 10019



State of: ___
            D_
             el_
               aw_a
                  _r_e_ __ __,) ss.
Count)' of: __N_e_w_c_a_st_le_ _ _ ___,
Name or Sen·er:                      Robert Delacy                        , undersigned. being duly sworn, deposes and says
                             that at the time of service, s/he was of legal age and was not a pan.y to this action;
Oateffime or Service:        that on the --3]_ day of _ _
                                                        De._c...e_m_b...e,_r_ _ _ , 20 j.]_, at        3:00   o'clock L. M
Place of Service:            al 1951 Centerville Road                                , in   Wllmin&Con, DE 19808

Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with Exhibits 1-96

Service of Process on:       A true and correct copy of the aforesaid document(s) was served on:
                             Beechwood Trust No 17, cJo U.S. Bank Trust N.A.
Person Served, and
Method or Service:           By delivering them into the hands of an officer or managing agent whose name and
                             title is: Cathleen Mcveigh, Authorized to Accept Service
Description or               The person receiving documenls is described as follows :
Person Rccelving             Sex _L_; Skin Color Caucasian : Hair Color Blonde              ; Facial Hair _ _.n.,./-=-a__
DocumenlS:
                             Approx. Age 55-60 ; Approx. Height           5'7         ; Approx. Weight         180 lbs
                            X To the besr of my knowledge and belief, said person was not engaged in the US
                              Military at the time of service.
Slanature of Server:         Undersigned declares under penalty of perjury
                             that the foregoing is true and correct.


                          ~
                             APS International, Ltd.
                   Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 25 of 43


                                                                                                              Service of Process by
 l\brlin Trott, et. 1L, PlaiaUnts)
        \1$,
                                                                                                               APS International, Ltd.
 PIDtlnum M•n•1ement (NY) LLC. et. 11., Derendant(s)                                                              1-800-318-7171
                                                                                                              APS lalematlonal Piasa
                                                                                                              1800 GltnrG)' Ro1d
                                                                                                              Mlnneapolls, MN 554.l9.Jll2
                                                                                                          APS FUe #: 1527'JUOl 1

                                                                         --"':      AFFIDAVIT.OF SERVICE - Corporate
                                                                                 Service of Proceu on:
               HOLLA.ND & KNIGHT LLP                                                       -Beechwood Trust No 18, do U.S. S.nk Trust N.A.
                                                                                                             Court Case No. l:l8-ev-I0936
           Mr. Elvin Ramos
           3J W 52nd Street
               New York, NV 10019



State of:_ _D.;;..el..;..aw...;.._ar_e_ _ _ ___,) ss.
Count)' of: New Castle                             )
Name of Server:                         Robert Delacy                         , undersigned, being du1y sworn, deposes and says
                                that at the time of service, s/he was of lega1 age and was not a party to this action;
Dacerrlme of Service:           that on the _E_ day of __o_e_c_em_be_r____ • 20                         ~.at                   3:00   o'clock P   M

 Place of Service:              at 1951 Cenlervllle Road                                         , in    Wilminglon. DE 19108

 Documents Served:              the undersigned served the documents described as:
                                 Summons and Complaint with Exhibits 1-96

Service of Proc:eu on:          A true and correct copy of the aforesaid document(s) was served on:
                                 Beechwood Trust No 18, c/o U.S. Bank Trust N.A.
 Person Served, .nd
 Method or Service:             By delivering them into the hands of an officer or managing agent whose name and
                                title is: __c_a_th_J_ee_n_M
                                                          __cv_e_,ig....h.._,_A_ut_h_o_ri_ze_d_t_o_A_cc_e.._p_tS_e_rv_i_ce_ _ _ _ _ _ _ _ _ _..___ _

 Description of                 The person receiving documents is described as follows:
 Person Receiving               Sex ..£._; Skin Color Caucasian    ; Hair Color Blonde        ; Facial Hair __n...
                                                                                                                /a_ _
 Documents:
                                Approx. Age 55-60 : Approx. Height 5'7                  ; Approx. Weight      180 lbs
                               X To the best of my knowledge and belief, said person was not engaged in the US
                                 Military at the time of service.
Signature or Server:            Undersigned declares under penalty of perjury
                                that the foregoing is true and comet.

                                ~/::
                                                                                                           \\\\\I llff/11
                                APS International, Ltd.                                              \\\         M         111
                                                                                                   ~' e..
                                                                                                  ~ ~J.
                                                                                                             w.0   0  oI\.)...y'l'l
                                                                                                                    Af?c-. •

                                                                                                 ~ ~. •0 ~Mis~. "'<? -:.-
                                                                                               ...... 0.     ..,/. v /
                                                                                               ~       •v      o·'<-;::.
                                                                                               =
                                                                                               -:i::.::...
                                                                                               -
                                                                                                       I- • ~ EXPIRES
                                                                                                                          -i. ·

                                                                                                         : OCTOBER ~8, 2020.' -
                                                                                                                               : :::
                                                                                                                                    -

                                                                                                           •              CJ       -...
                                                                                               -:::::.      ·~         .;:5 ' 4.J::::::
                                                                                                ~ f.P;. ?'/'A.RY~~~ ·~~ $°
                                                                                                 / '1;-, • • • • • ~~ "
                                                                                                  'l11 E: OF o'C.\.. ,,,,
                                                                                                      1  11111111111\\\\
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 26 of 43


                                                                                                       Servlct or Process by
 Mortin Trott. et. al., 11lalntiR{s)
        \'S.                                                                                           APS International, Ltd.
 Platinum M11nai:ement (NV) LLC, ct. al., Deftndant(s)                                                    1-800-328-7171
                                                                                                       APS lntern1tion1I Pl111
                                                                                                       7800 Glearoy Road
                                                                                                       Mhantapolls, MN 55439-3122
                                                                                                    APS File II: 151172.0811

                                                                              AFFIDAVIT OF SERVICE - Corporate
                                                                           Service or Process on:
           HOLLAND Ii K."'llCHT LLP                                                  -Bttehwood Trust No 19, do U.S. Bank Trust N.A.
           Mr. EMn lbmos                                                                                   Court Cast No. 1:18-cv-10936
           3 l W 52.id Street
           New Vork, NY 10019



              Delaware _ _ ___,l ss.
Slate or:_ _...,..,..._.,..._...,...
County of: _ _New __    Castle
                             _ _ _ _ ___,

Name or Serven                            Robert Delacy                        , undersigned, being duly sworn, deposes and says
                                  that at the time of service, slhe was of legal age and was not a party to this action:
Datefl"ime or Service:            that on the    ~day        of _ _D_ece_m_b_e_r____ • 20 1!..• at           3.00 o'clock L       M
Place or Servi":                  at 2951 Centerville Road                                  , in WJ1min1ton, D£ 19808
Documents Served:                 the undersigned served the documents described as:
                                  Summons and Complaint with Exhibits 1~96

Service or Process on:            A true and correct copy of the aforesaid document(s) was served on:
                                  Beechwood Trust No 19. c/o U.S. Bank Trust N.A.
Person Served, and
Mel hod or Service:               By delivering them into the hands ()fan officer or managing agent whose name and
                                  title is:   Cathleen Mcveigh, Authorized to Accept Service

Description    or                 The person receiving documents is described as follows:
Penon Receiving                   Sex __ F ; Skin Color Caucasian ; Hair Color         Blonde   ; Facial Hair _ __:.:n..,ta........._
Doc:urnents:
                                  Approx. Age      55-60 ; Approx. Height       5'7       ; Approx. Weight          180 lbs
                             X'       To the best of my knowledge and belief, said person was not engaged in the US
                                      Military at the time of service.
Signa1ure of Server:              Undersigned declares under pen lty of perjury
                                  that the foregoing is true an


                                  Signature ofServcr

                                  APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 27 of 43


                                                                                               Service or Process by
 Martin Trott, et. 11., Pl1intifl{s)
       vs.                                                                                     APS International, Ltd.
 Plati.um Manaiemeat (NY) LLC. et. •L, Defendant(s)                                               1-800-328--7171
                                                                                               APS lntera1c•on•I Plaza
                                                                                               7800 Clenroy Road
                                                                                               Mlnneapolls, MN 55439-3122
                                                                                            APS Fife#:   1s.21n. eeu
                                                                        AFFIDAVIT OF SERVICE - Corporate
                                                                     Service qf Proceu on:
          HOLLAND & KNIGHT LLP                                                   -Beechwood Trust No l, t/o U.S. Btnk Trust N.A.
          Mr. EMn Ramo1
                                                                                                  Court Case No. 1:18-cv-10936
          31 w Slnd Strttc
           New York,   ~V   10019


                    ---- --·- ..
State of: _ _o_e_la_w_a_re_ _ _ _~> ss.
County   on__N_ew_c_as_t_le_ _ _ ___,
Name of Server:                   Robert Delacy                          , undersigned, being duly sworn, deposes and says
                                               or
                               that al the time service, s/he was of legal age and was not a party to this action;
Date/Time of Service:          that on the _..!:!._day of       December            , 20 ~, al       3:00 o'clock        P   M

Place of Service:              at 29Sl Centerville Road                              , in Wllmlng!on, DE 19808

Doc:umenu Served:              the undersigned served the documents described as:
                               Summons and Complaint with Erbibit.s 1-96

Service o( Process on:         A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 21 c/o U.S. Bank Trust N.A.
Person Served. and
Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                               title is: Cathleen Mcveigh, Authorized to Accept Service
Description of                 The person receiving documents is described as follows:
Penon Receivlnc                Sex F ; Skin Color Caucasian ; Hair Color Blonde              ; Facial Hair             n/a
Documents:
                               App;:;;;,-Age   55 5
                                                 - o ; Approx. HeiaJlt     5 ' 7       ; Approx. W~ight                18o lbs
                              ~   : To the best of my knowledge and belief, said person was not engaged in the US
                                    Military at the time of service.
Signature or Server:           Undersigned declares under penalty of perjury
                               that the foregoing is true and co




                               APS International, Led.
                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 28 of 43


                                                                                               Service of Proc"5 by
Martin Troll, et. at.• P!alntifl(J)
       vs.                                                                                      APS International, Ltd.
Phuinum M1a1g1ment (NY) LLC, et. •I.. Defendant(s)                                                 1-800~328..7171
                                                                                                APS lntrrn•tional Plaz1
                                                                                                7800 Glenr-oy Road
                                                                                                Minneapolis, MN .55439-JJ2l
                                                                                             APS File#: J5117J.C012

                                                                       AFFIDAVIT OF SERVICE - Corporate
                                                                    Service orProce» aq:
             HOLLA.ND & KNIGHT LLl"                                          -Beechwood Trust No 20, c/o U.S. Bank Trust N.A.
             Mr. EMn lb111101
                                                                                               Court Case No. h1S..cv·I0936
             J 1 W !ilnd Street
             Ne1'· Vork, NY 10019



               Delaware
Stale of: _ _...,.............,_ _ _ _ __,}n.
               New           Castle
County of:_ _ _ _ _ _ _ _ _....,._,
Name of Server:                     Robert Delacy                          , undersigned. being duly sworn, deposes and says
                              that a1 the time of service, slhe was of legal age and was not a party lo this action;
Dact!J'imc of Service:        that on the _.l!__ day of        December             , 20   J.L• at   3:00   o'clock 2..._M

Place of Service:             at 1951 Centerville Road                               , in Wilmlngtoa, DE 19808
Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with Exhibits 1·96

Service of Process on:        A true and correct copy of the aforesaid document(s) was served on:
                              Beechwood Trust No 20, cJo U.S. Bank Trust N.A.
Person Served, and
Method       or Service:      By delivering them into the hands of an officer or managing agent whose name and
                              title is: Cathleen Mcveigh, Authorized to Accept Service

Description of                The person receiving documents is described as follows:
PeNon Receiving               Sex F. ~ Skin Color Caucasian ; Hair Color Blonde             ; Facial Hair
Documents:                                                                                                            n/a
                              App~Age 55-60 ; Approic Height 5'7                      ; Approx. Weight                180lbs




                              APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 29 of 43


                                                                                                  Strvice of Procest by
Martin Trott, et. al., Plalntlfllt}
      vs.                                                                                         APS International, Ltd.
Platinu .. Mona~am1t (NY) LLC, et. al., Defead.nt(s)                                                 1-800-328-7171
                                                                                                  APS lnternatloHI Plaza
                                                                                                  7800 Glenroy Road
                                                                                                  Minneapolis. MN 55439-3122
                                                                                               APS Fiie #: 152"112.etl1

                                                                        AFFIDAVIT OF SERVICE - Corporate
                                                                     Service or Proccu on:
          HOLLAND & KNIGHT LLP                                                  -Beechwood Trust No 3, clo U.S. Bank Trust N.A.
          Mr. £Mn Ramos
                                                                                                 Court C1se No. l:lkv-10936
          31W52ad Slrttt
          New York. N\' 10019




State of:  Delaware                          ) ss.
County of: New castle                           )
Name or Server:                       Robert Delacy                        , undersigned, being duly sworn, deposes and says
                              that at the time of service, s/he was of legal age and was not a party to this action;
Date/Time of Service:         that on the _E__day of __o_e_c_em_be_r_ _ _ _ , 20              ~·at     3:00    o'clock P        M

Place   or Service:           al 2951 CenttnHle Road                                   , in   Wilmington, DE 19808

Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with Exhibits 1-96

Service of Process on:        A true and correct copy of the aforesaid document(s) was served on:
                              Beechwood Trust No 3, c/o U.S. Bank Trust N.A.
Person Served, and
Method of Service:            By delivering them into the hands of an officer or managing agent whose name and
                              title is: Cathleen Mcveigh, Authorized to Accept Service

Description of                The person receiving documents is described as follows:
Person Receiving              Sex F ~ Skin Color caucasfan ; Hair Color Blonde              ; Facial Hair                 n/a
Documents:
                              App;;-Age 55-60 ; Approx. Height 5'7                    ; Approx. Weight                    180 lbs
                              x: To the best of my knowledge and belief, said person was not engaged in the US
                                 Military at the lime of service.
Signature of Server:          Undersigned declares under penalty of perjury
                              that the foregoing is true and correct.


                             ~#
                              APS International, Ltd.
                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 30 of 43


                                                                                                    Service or Process by
 Martin Trott, tL al., Plaiotlfl{a)
       V$,                                                                                          APS International, Ltd.
 Platinum Management (NV) LLC, tL al.. Defcnd.at(s)                                                    1-800-328.7171
                                                                                                    A.PS lncenuitlanal Plaza
                                                                                 ---~~al 781)0 Glearoy Road
                                                                                                    Mfnneapafts, MN 55439.JIU
                                                                                                 APS FHe #: 15l'J'12.0ll2
                                                                        AFFIDAVIT OF SERVICE - Corporate
                                                                     Service or Process on:
          HOLLAND & KNIGHT LLP                                                  -Beechwood Trust No 4, do U.S. Bank Trust N.A.
          Mr. Elvin Ramos
                                                                                                 Court Case No. l:ll-c:v-10936
          31 W Slnd Strett
             New Yark. NY 10019




State of:_ _D"".'"e_la_w_a_r..,e~-----') ss.
County of:  New Castle                    )
Name or Server:                       Robert Delacy                        , undersigned, being duly sworn, deposes and says
                              that at lhe time of service, slhe was of legal age and was not a party to lhis action;
Dateffime of Service:         that on the _.!!.__day of         December               , 20 :!._,at 3:00         o'clock P      M

Place or Service:             at 2951 Centerville Road                                  , in Wilmington, DE 19808
Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with Exhibits 1-96

Service of Process on:        A true and correct copy oflhe aforesaid document(s) was served on:
                              Beechwood Trust No 4, c/o U.S. Bank Trust N.A.
Person Served, and
Method of Service;            By delivering them into the hands of an officer or managing agent whose name and
                              title is:   Cathleen Mcveigh, Authorized to Accept Service

Description of                The person receiving documents is described as follows:
Person Receiving              Sex _F_: Skin Color Caucasian : Hair Color Blonde                     ; Facial Hair _ ....n..,t...
                                                                                                                             a __
Documents:
                              Approx. Age        55-QO ; Approx. Height        5'7            ; Approx. Weight         180 lbs
                             x.:   To the best of my knowledge and belief, said person was not engaged in the US
                                   Military at the time of service.
Signature of Server:
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 31 of 43


                                                                                                                                                  Service of Process by
 Marlin Trott, et. al.• Plaintiff(s)
       vs.                                                                                                                                        APS International, Ltd.
 Pl1tinum M11ta1ement (NY) LLC, et, al., Defend1at(1)                                                                                                    1-800-328-7171
                                                                                                                                                  APS ll1teraatlon1I Plaza
                                                                                                                                                  7800 Glenroy Raad
                                                                                                                                                  Minaeapolls, MN 55439-3121
                                                                                                                                               APS File #: 152171.etl.J

                                                                                                                           AFFIDAVIT OF SERVICE - Corporate
                                                                                                                        Service of Process on:
         HOLLAND &r KNIGHT LLP                                                                                                      -Beechwood Trust No 5, c/o U.S. Bank Trusl N.A.
         Mr. Elvin Rllmos
                                                                                                                                                     Court Case No. 1:18-cv-10936
         31 W Slad SCrfft ·
         New York, NY 10019


                    ~    ••   .,.. ' • -   ~   · - · · ..•   --~-'"""""'   • .. :t ·-: -+· .._ _......   ~·-   .. -·-

State of:     Qe!aware                                       ) ss.
County of:    New castle                                         )

Name orSel'\ler:                       Robert Delacy                                                                         • undersigned, being duly sworn, deposes and says
                              that at the time of service, s/he was of legal age and was not a party to this action;
Date/Time or Service:         that on the __!!_day of __o_e_ce_m_b_e_r_ _ _ _, 20 !!._,at 3:00                                                                 o'clock P       M

Place of Service:             at 2951 Cenrervllle Road                                                                                  , in Wiimington, DE 19808
Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with Exhibits 1-96

Service of Process on:        A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 5, do U.S. Bank Trust N.A.
Person Served, and
Method or Service:            By delivering them into the hands of an officer or managing agent whose name and
                              title is: Cathleen Mcveigh, Authorized to Accept Service
Description of                The person receiving documents is described as follows:
Person Receiving              Sex F ; Skin Color Caucasian ; Hair Color Blonde              ; Facial Hair _ .....n....
                                                                                                                   /a...__
Documents:
                              Approx. Age     55-60 ; Approx. Height       5'7        ; Approx. Weight         180 lbs



Signature of Server:




                               APS International, Ltd.
                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 32 of 43


                                                                                                                    Servi« of Process by
 Martin Trott, et. al., Pl1intlfl{s)
       vs.                                                                                                          APS International, Ltd.
 Platinum Management (NY) LLC, et. al., Defend•nl(s)
                                                                                                                       1-800-328-7171
                                                                                                                   APS lnteraatJoa1I Plaza
                                                                                                                   '7800 Glenroy Road
                                                                                                                    Minneapcills, MN 5543P.3122
                                                                                                                 APS File#: 152172.00IJ

                                                                                            AFFIDAVIT OF SERVICE - Corporate
                                                                                       I Servi" of ProctU on:
          HOLLAND &: KNIGHT LLP                                                        !            --Beechwood Trust No 6t do U.S. Bank Trust N.A.
          Mr. Elvin Rlmos                                                              ·                               Court C1se No. hlkv-10936
          31 W $lnd Street
          New York, NV 10019


             -·---   ::..1--.;;.·-~~   ..........._., ___ ·--;:   --: · ••, .•


Stale or:  Delaware                                               } ss.
County of: New Castle                                                )

Name or Server!                           Robert Delacy                        • undersigned, being duly sworn, deposes and says
                                  that at the time of service, slhe was of legal age and was not a party to this action;
Date/Time or Service:             that on the                       _.!:!__day of   December            , 20 ~.at        3:00   o'clock P     M

Place of Service:                 at 2951 Centerville Ro1d                                               , in   WUmincton, DE 19808

D-Ocuments Served:                the undersigned served the documents described as:
                                   Summons and Complaint with Exhibits 1-96

Service of Procw on:              A true and correct copy of the aforesaid document(s) was served on:
                                  Beechwood Trust No 6t c/o U.S. Bank Trust N.A.
Person Served, and
Method or Service:                By delivering them mto the hands of an officer or managing agent whose name and
                                   . •                        Cathleen Mcveigh, Authorized to Accept Service

Dc5criptlon of
                                   1e 1s:~----------------~---------------
                                  t 11

                                  The person receiving documents is described as follows:
Person Receiving
                                  Sex ..L_; Skin Color caucasian ; Hair Color Blonde            ~ Facial Hair _ _.n..../.._a__
Documents:
                                  Approx.. Age    55·60 ; Approx. Height       5'7        ; Approx. Weight       180 lbs
                                 X : To the best of my knowledge and belief. said person was not engaged in the US
                                            Military at the time of service.
Signature of Server:              Undersigned declares under penalty of perj11ry
                                  that the foregoing is true and ec1.

                                ~
                                  APS International, Ltd.
                  Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 33 of 43


                                                                                                           Service or Process by
 Martin Trott, et. 11., PlalntJff(s)
        vs.                                                                                                APS International, Ltd.
 Platinum l\11n1gen11:nt (NY) LLC, et. al., Dertndant(s)                                                      1-800-328-7171
                                                                                                          APS lntern1tloaal Plaza
                                                                                   '-"~,-""'iir.F.V~ 7800 Glea~y Road
                                                                                                     Mlnneapolls, MN 55439-ll:U
                                                                                                        APS File #: 152772.0013

                                                              -- -·---    ~       AFFIDAVIT OF SERVICE - Corporate
                                                                          I
                                                                          i    Servke of Procc:n oa:
           HOLLAND &. KNIGHT LLP                                          l               -Beechwood Trust No 1, clo lJ.S. Bank Trust N.A.
           Mr. EMnRsmes
                                                                          I                                Court Case No. 1:18-cv-10!>36
          J J W 52nd Street
                                                                          !I
                                                                          I
          New York, NY 10019                                              '
                                                                          !




             Delaware            } ss.
SCate of:---.....---.....------.-J
County or: _ Newcastle
             _ _ _ _ _ _ _ _~
Name or Server:                        Robert Delacy                        , undersigned, being duly swom, deposes and says
                               that at the time of service, slhe was of legal age and was not a party to this action;
Dateffime of Service:          that on the _.E._day of               December                 , 20   .!L• at     3:00   o'clock e._M

Place of Service:              at 2!J5l Centtn'llle Road                                       , in Wilmington, DE 19808
Documcnl.~     Served:         the undersigned served the documents described as:
                                Summons and Complaint wilh Exhibits l-96

Service or Process on:         A troe and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No 7, c/o U.S. Bank Trust N.A.
Person Served, and
Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                               title is: Cathleen Mcveigh, Authorized to Accept Service
Description of                 The person receiving documents is described as follows:
Person Receiving
Documents:
                               Sex_£_; Skin Color Caucasian             ; Hair Color         Blonde         ;   facial Hair        P./i
                               Approx. Age          55-60    ; Approx. Height 5'7                    ; Approx. Weight              180 lbs
                               ?9 To the best of my knowledge and belief. said person was not engaged in the US
                                       Military at the time of service.

Signature of Server:            Under~igned declares under penal(of perjury
                               that the foregoing is t~,...,d correct


                              ~~
                               APS International, Ltd.
                 Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 34 of 43


 Marlin Trott, et. al., Pleintifl'(J)                                                                 Service or Proc:as by
         vs.                                                                                           APS International, Ltd.
 Plati1111m M1111eemeat (NY) LLC, et. al., Deradant(1)
                                                                                                             1-800-328-7171
                                                                                                      APS laternatlonal Plaza
                                                                                                      7800 Glenroy R11d
                                                                                                      Mfnneapolb, MN 55439·31%1
                                                                                                   APS Fiie #:   1s2m-oc11•

                                                                        I
                                                                              AFFIDAVIT OF SERVICE -- Corporate
                                                                        ~   Service of Process on:
            HOLLAND & KNJGJIT LLP                                                       -Befchwood Trust No 8, clo U.S. Bank Trust N.A.
            Mr. EMn R11nos                                                                               Co.-rt Case No. l:Ukv-10936
            JI W 52nd Street
            NewYork,NY 10019



State of:  Delaware                          ) ss.
                                                                     -:.:     - - ·- - ·
County of: New Castle                           )
Name or Server:                        Robert De Lacy                        , undersigned, being duly sworn, deposes and says
                               that at the time of service, st1le was of legal age and was not a party to this action;
Da&efTlme or Service:          that on the    ---32.._ day of   __o_e_c_e_m_b_er_ _ _ _ • 20    .!!_..at 3:00 o'clock E....._M
Place or Service:              aC 2951 Centervllle Road                                     , in Wilmington, DE 19808

Documents Served:              the undersigned served the documents described as:
                               Summons and Complaint wilh Exhibits 1-96

Service or Process on:         A true and correct copy of the aforesaid document(s) was served on:
                               Beechwood Trust No s. clo U.S. Bank Trust N.A.
Person Served, and
Method of Service:             By delivering them into the hands ofan officer or managing agent whose name and
                               title is: Cathleen Mcveigh, Authorized to Accept Service
Description or                 The person receiving doc~ments is described as follows :
Person Receiving               Sex F ; Skin Color Caucasian ; Hair Color Blonde               ; Facial Hair _ _..n,.,./a..___
Documents:
                               App~Agc 55-60 ; Approx. Height              5'7          ; Approx. Weight       180 lbs
                               )( To the best of my knowledge and belief, said person was not engaged In the US
                                  Military at the time of service.
Signature of Server:           Undersigned declares under pen       f perjury
                               that lhe foregoing is true and rrect
                           ~~/
                               Signature of Server

                               APS International, Ltd.
                 Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 35 of 43


                                                                                                                 Servl(e or Process i.y
 Martin Trott, cl. ol, Plamtiff{s)
       VJ.
                                                                                                                 APS International, Ltd.
 Platinum Mona1cmenl (N\') LLC. et. al•• Drfendant(s)                                                               1-800-328-7171
                                                                                                                 APS International Pina
                                                                                                                 7800 Cltnroy Road
                                                                                                                 Mfnneapolls, MN 55439-3122
                                                                                                             APS File#: t52m-OOl4

                                                                                      AFFIDAVIT OF SERVICE - Corporate
                                                                                   Service or Process on:
             HOLLAND & KNIGHT LLP                                                             -Beechwood Trust No 9, c/o U.S. Bank Trust N.A.
             Mr. EIYin Ramos
                                                                                                               Court Case No. 1:18·CV·I0936
          JI W 52nd Street
          New York, NV 10019


                                                        -   .   ·~--:-··   --·--
State of:       Delaware                   ) ss.
County of:      New Castle                    )
Name of Server:                    .Robert Delacy                         , undersigned, being duly sworn, deposes and says
                             that at the time of service, s/he was of legal age and was not a party to this acrion;
Daleffime or Service:        that on the _.!:!__day of __o_e_ce_m_b_e_r_ _ _ _ • 20                         ~,   at 3:00       o'clock P      M

Place or Service:            at 1951 Centerville Ro11d                                               , in W!!minatog, DE 19808
Documents Sen-ed:            the undersigned s~rved the documents described as.
                             Summons and Complaint with Exhibits 1-96

Service of Process on:       A true and correct copy of the aforesaid document(s) was served on:
                              Beechwood Trust No 9, clo U.S. Bank Trust N.A.
Penon Served, and
Method or sen Ice:           By delivering them into the hands of an officer or managing agent whose name and
                             title is: Cathleen Mcveigh, Authorized to Acceet Service
Description of               The per.son receiving documents is described as follows:
Person Receiving
                             Sex _£_; Skin Color Caucasian ; Hair Color Blonde                                   la,__
                                                                                            ; Facial Hair _ ....n...
Documents:
                             Approx. Age 55-60 ; Approx. Height 5'7                   ; Approx. Weight       180 lbs
                             X. To the best of my knowledge and belief. said person was not engaged in the US
                                Military at the time ofservice.
Signature or Server:         Undersigned declares under penalty of perjury
                             that the foregoing is true and correct.
                           )7~
                             ~/1//
                             Signature ofSt."n·~r   V
                             APS International, Ltd.
            Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 36 of 43


                                                                                                       Service of PNCaa by
 Mart5a Trott, et. al., Pl1illtlff(1)
        vs.                                                                                            APS International, Ltd.
 Platinum l\lan11cmt11t (NV) LLC, et. al., DeftndHt(1)                                                    1-800-328-7171
                                                                           '-·- -      "'<iliiliJ'liiil•..J APS Jatenatloaal Plau
                                                                                                       7800 Glen"'>' Rud
                                                                                                       Mfaoapelk. MN 55439-lln
                                                                                                   APS Fiie fl: 1527'72-0IOI ·

                                                                         AFFIDAVIT OF SERVICE - Corporate
                                                                      Service of Process on:
           HOLLAND & KNIGHT LLP                                         -B Auet Manager LP, e/o Corpon1tloa Service CompHy
           Mr. EMa Ramos                                                                                             •• Aaeac for Sen1ce
           31 W Sl•d Street                                                                                  Court Cue No. 1:18-cv·I0936
           New York. NY 10019




State of:_ _...De,...!a,..w,..a..,.ce_ _ _ _---'hs.
County of: New Castle                            )

Name of Server:                            Robert Delacy                    , undersigned, being duly sworn, deposes and says
                               that at the time of service. slhe was of legal age and was not a party to this action;
 Dattfl'ime of Service:        that on the .....E_day of         December                • 20    ..!!.• at    12:30 o'clock      L   M
 Place of Service:             at 251 Llttte Falls Drive                                  , in    New Castlt. DE 19808

 Documents Served:             the undersigned served the documents described as:
                               Summons ind Complaint wiCb Exhibits 1-96

Service of Proce11 on:         A true and correct copy of the afomaid document(s) was served on:
                               B Anet Manager LP, c/o Corpontlon Service Company 11 AgeaC for Servke
 Penon Served, and
 Method of Service:            By delivering them into the hands of an offacer or managing agent whose name and
                               title is:    Donna Snow, Authorized to Accept Service

Description or                 The person receiving documents is described a.s follows:
Penon Receiving                Sex _i:_; Skin Color Caucasian ; Hair Color Brnwn             ; Facial Hair    nta
 Documents:
                               Approx. Age SS         ; Approx. Height          seated ; Approx. Weight    220 lbs
                               E   To the best of my knowledge and belief, said person was not engaged in the US
                                   Military at the time of service.




                               A.PS International, Ltd.
            Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 37 of 43


                                                                                                       Service otProem i.,
Marta Trott. et. al., Plalatlff{1)
      vs.                                                                                              APS International, Ltd.
PlaCinam Manqemeat (NY) u.c. et. aL. Dernd..t(1)                                                          1-800-328-7171
                                                                                                       APSlRler••ffoa1IPlaza
                                                                                                       7IOO GleatDJ Road
                                                                                                       Minaeapolll. MN 55439-3122
                                                                                                   APS File II: l527'7UOOI
                                                                            AFFIDAVIT OF SERVICE - Corporate
                                                                       j Senlce of Proces 011:
         HOLLAND & ICNJGHT LLP                                         I   -BBLNMPEDCO Corp., do Corpcwatktn Senice Company
         Mr. EM• Rame1                                                 ·                                             u A1eat for Service
         JI W 5lad Street                                              I
                                                                       I
                                                                                                             Court Cue No. l: t•cv-UW36
         New York, HY UI019                                            !


State or:  Delaware                          ) SS.
County of: New Castle                           )
Name or Senoer:                    Robert Delacy                          , undersigned, being duly sworn, deposes and says
                             that at the time of service, s/he was of legal age and was not a party to this action;
Datell'lme of Service:       that on the _!!,,_day of               December              , 20   ..!!,, at    12:30 o'clock    P M

Pltce of Service:            at 25J Little Falls Drive                                    ' in New C!ltl!a DE 191118
Documents Served:            the undersigned served the documents described as:
                             Summons and Complaint with Exhlblb 1·96

Service of Process on:       A true and correct copy oflhe aforesaid document(s) was served on:
                             BBLNaPEDCO Corp., elo Corpondon Service Company as Aaent for Service
Person Served, and
Method of Servk:e:           By delivering them into the hands of an officer or managing agent whose name and
                             title is:   Donna Snow, Authorized to Accept Service

Description of              The person receiving documents is descrjbcd as follows:
Person Recelvlng
Documents:
                            Sex_£_; Skin Color cauesian ; Hair Color grpwn                ; Facial Hair     0 13

                            Approx. Age 55           ; Approx. Height       seated : Approx. Weight     220 lbs
                            ~ To the best of my knowledge and belief. said person was not engaged in the US
                               Military at the time of service.
Sign1cure of Server:         Undersigned declares under penalty of perjury
                             that the foregoing is true and torrect.
                                         ~             ~
                             ~                       ~--·   (   /
                           ,~~ ·::::r
                             APS International, Ltd.
               Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 38 of 43



                                                                                                 Scn-•ce of Procas by
 M,.reln Trott, et. al., Pi.indfl{s)
         VI.                                                                                     APS International, Ltd.
 Platl.um MaHptaHt (NV) LLC. ct. al.. DeftllClant(a)                                                    1-800-328-7171
                                                                                                 APSlnteniadoaalPla:a
                                                                                                 7800 GlellrOJ Rotd
                                                                                                 Mlaneapolil. MN SSC39-3J2l
                                                                                              A.PS Fiie #: 1srm..o1

                                                                           AFFIDAVIT OF SERVICE - Corporate
                                                                        Serviet or Preeess 011:
            HOLLA.ND & KNIGHT LLP                                       -BHLN-PEDCO Corp., c/o Corporatlo• Service Company
            Mr. £Ma Ramos                                                                                    u Aaent for Service
           31 W Slid Street                                                                           CourtCueNo. l:lkv-1093'
           New York, NY 10019



                                      e_.._ _ __,) u.
State of:._.....,.,o,...el_aw_a,....r.....
                       New
County of:. _ _ _ _ _ _ _ ___,Castle

Name of Server:                       Robert DeLacv                          , undersigned. being duly sworn, deposes and says
                                that at the time of service, slbe was of legal age and was not a party to this action;
 Date/Time of Service:          that on the ....!!__day of        December           , 20   2!_, at    12:30 o'clock    P M

 Plate of Serv~e:               at 251 Uttle Falh Drive                               , in New Castle, DE 19808
Documents Served:               the undersigned served the documents described as:
                                 Summons and Co11tplalat witlt Exblblts 1-96

 Service of' Process on:        A true and correct copy of the aforesaid documcnt(s} was served on:
                                BHLN·PEDCO Corp., clo Corporation Service Company at A1eat for Service
 Person Served, and
 Method of Service:             By delivering them into the hands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
 Description of                 The person receiving documents is described as follows:
 Person Receiving
                                Sex _L; Skin Color Caucasian ; Hair Color Brown              ; Facial Hair    n/a
 Doeumeats:
                                Approx. Age SS         ; Approx. Height         seated ; Approx. Weight    220 lbs
                                iJ To the best of my knowledge and belief, said person was not engaged in the US
                                     Military at the time of service.
Signature of Sener:




                                 APS International, Ltd.
               Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 39 of 43


                                                                                                            Semce orProcas by
 M1r1in Trott, et. at, Plaiadfr{s)
        \'$,                                                                                                APS International, Ltd.
 Platlaum M1aacc,.ent (NY) LLC, ct. al., Defendant(s)                                                          1-800-328-7171
                                                                                                            APS Jntematloaat Plaza
                                                                                                            7880 Glt1ro1 Rnd
                                                                                                            Mhtnnpolll, MN 550Nl22
                                                                                                         APS Fiie #: 152m.otl2
                  ·------              ~   . ...- .......... --·-,·-·---          AFFIDAVIT OF SERVICE - Corporate
                                                                               Sfnolct ofProcas on:
             HOLLAND & KNIGHT LLP                                              -B Anet Mana1er II LP, c/o Corporation Service Company
             Mr. EMn Ra11101                                                                                            as Agent for Senlee
             31W52nd SCrtet                                                                                    Court Cue No. l:lkv-10936
             New \'ark, NY 10019




State of':      Delaware                        )   ss.
county of: New Castle                                )
Name of Server:                      Robert Delacy                                    , undersigned,   beine duly swom, deposes and says
                              that at the time of service, s/he was of legal age and was not a party ID this action;
Date/Tbae of Service:         that on the           ....E._day of          December             , 20 ~.at        12:30 o'clock   P M

Place of Service:             at 251 Uttlt Falls Drive                                          , in New Cutle. DE 19808

Documents Served:             the undersigned served the documents described as:
                              Sammons and Complaint with Exblblll 1"'96

Service or Process on:        A true and correct copy of'lhe aforesaid documenl(s) was served on:
                              B Asset Mauger ll LP. do Corponatioa Service Company u Agent for Service
Person Served, •nd
Method of Sel'Ylce:           By delivering them into the hands of an officer or managing agent whose name and
                              title is:  Donna Snow, Authorized to Accept Service

Descriprlon of                The person receiving documents is descn'bed as follows:
Person ReceM11                Sex F ; Skin Color Caucasian i Hair Color Brown              ; Facial Hair    n/a
Documents:
                              Approx. Age SS         ; Approx. Height         seated ; Approx. Weight    220 lbs
                              :~J   To the best of my knowledge and belief, said person was not engaged in the US
                                    Military at the time of service.                              ·
Signature or Server:          Undersigned declares under penalty of perjury
                              that the foregoing is tru d comet.
                                     ~                    ~


                              APS International, Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 40 of 43


                                                                                              Senolct of Process by
Martin Trott, tt. al., Plaiallll(1)
          vs.                                                                                 APS International, Ltd.
Platinum Maupnaent (NY) LLC, et. al., Defead1at(1)                                               1-800-328-7171
                                                                                              APS J1terutloa1I Piia
                                                                                              '800 Gle11roy Road
                                                                                              Mln1apolb, MN 55439-Jlll
                                                                                           APS FHe #: l527'72.eoe2

                                                                       AFFIDAVIT OF SERVICE - Corporate
                                                                     Servin or Proccu on:
            HOLLAND It KNIGHT LLP                                          -BAM Admlalst,..dve Services LLC, e/o Corpontloa
      1
            Mr. EM11 R.mos                                                                Service Company u A1ent for Service
                                                                                                  Co11rt Cue No. l:lkY•l0936
            31W51ad Street
            New York. NY 10019


     ~     - - ==-           - - = - =) -ss.          -- --=·~   - - - - - - ... - - - - - - - - .. . - - - .. . • -
State of:  Delaware
County of: New Castle                        )
Name of Server:                        Robert Delacy                       , undersigned, being duly sworn, deposes and says
                              that at the time of service, slhe was of legal age and was not a party to this action;
DatefThne of Service:         that on the   --1L. day of         December          , 20   ~· at      12:30 o'clock    PM

Place of Service:             at 251 Little Fiiia Drive                             , in New Castle. DE 19808
Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint with E1htblb 1-96

Service of Process on:        A true and correct copy of the aforesaid doeument(s) was served on:
                              BAM Administrative Semc:a LLC, e/o Corporation Service Compaay as Ageat for
Penon Served, and             Service
Method of Service:
                              By delivering them into the hands of an officer or managing agent whose name and
                              title is: Donna Snow, Authorized to Accept Service
Description of                The person receiving documents is described as foUows:
Person Recelvlq               Sex F ; Skin Color Caucasian ; Hair Color Brown             ; Facial Hair n/a
Documents:
                              App~Age SS             ; Approx. Height        seated ; Approx. Weight 220 lbs
                              X~   To the best of my knowledge and belief, said person was not engaged in the US
                                   Military at the time of service.
Signalure or Server:




                              APS International~ Ltd.
                Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 41 of 43


                                                                                                                         ServjceorProcessby
 Martin Trott, et. al., PJatntlff(s)
        VI.                                                                                                               APS International, Ltd.
 Platinum Management (NY} LLC, et. al., Defendant(s)                                                                         1-800-328..7171
                                                                                                                        APS l•teniati...I Plaza
                                                                                                                        7800 Gl111roy Road
                                                                                                                        Ml.aea,oUs, MN 5543,-3122
                                                                                                               APS Fiie #: 152'71U802

                               -------~--- ·                       -- -          AFFIDAVIT OF SERVICE·· Corporate
                                                                            I Strvtff orProeess oa:
              HOLLAND 4 KNIGHT LLP                                          ,     -Beechwood Re Holdlap, Jae., c/o Corporadon Service
              Mr. £Mn Ramo1                                                 !                          Company as A1ent f'or Service
              31 W 5111d Street                                                                         Court Cue No. t:Ukv·10!1J36
              New Vork, NY ICJ819


      .;. .       - _,,...   .:.--:-   --· -   ~


State of:         Delaware                          ) ss.
                  New castle
County of':                                            )
Name or Server:                          Robert Delacy                         , undersigned, being duly sworn, deposes and says
                                  that at the time of service, slhe was of legal age and was not a party to this action;
 Daten'bncof'Servtce:              that on the       2?__ day of       December                , 20 .:!.._,at                   12:30 o•clock              P M

 Place or Service:                 at 251 Llttle Falla Drive                                   , in New Callle, DE 19808
 Documents Served:                 the undersigned served the documents described as:
                                   Summons and Complaint with Exhibits 1-96

Service of Process on:             A true and correct copy of the aforesaid doeument(s) was sc~ on:
                                   Beechwood Re Boldlapt Inc., c/o Corporation Service Company as Aceot for Service
 Person Servedt and
 Method of Service:                By delivering them into the hands of an officer or managing agent whose name and
                                   title is:       Donna Snow, Authorized to Accept Service

 Description of                    The eerson receiving documents is described as follows:
 Person Receiving                  Sex ....E._; Skin Color caucasian ; Hair Color Brown        ; Facial Hair    n/a
 Documents:
                                   Approx. Age SS           ; Approx. Height      seated ; Approx. Weight    220 lbs
                                  XJ To the best of my knowledge and belief, said person was not engaged in the US
                                         Military at the time of service.
Signature of Server:               Undersigned declares under penalty of perjury
                                   that the foregoing is true and correc


                                                                                                          blic                                 mmission Expires)
                                                                                                                \\\\\\111111111
                                                                                                                     ~fil&~~
                                                                                                                        11
                                   APS International, Ltd.                                           .$:'>-'~~
                                                                                                            ' s•••••
                                                                                                                M. M
                                                                                                 .......                               ...,. ~
                                                                                                   ,.:::. .,..0 • • Cool'liM1.sU'• • :.S,,   ......


                                                                                               -
                                                                                                ...... ,...... •-l..
                                                                                                ~r-

                                                                                               :::: : :F EXPIRES z. ' 1
                                                                                                           : OCTOBER 18, 2020 ;
                                                                                                                                   . ~ -
                                                                                                                                /O•\._..
                                                                                                                                                  =:::
                                                                                               --           •,A                           ..      .._
                                                                                                ...-    ,n . ~ "<O                   Ci •        .:::::-
                                                                                                   -::;::. v · •       '}';         -;: • /,     '-
                                                                                                    ~ ~ ••'1J?y p\.l~~ • ~ "'
                                                                                                    "/ l'~ •••••• ~~ "
                                                                                                         //11 OF              DE.\.~ \\'-''
                                                                                                                111111111\\\\\\
               Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 42 of 43


                                                                                                           Service or Process by
 Martin Trott, ct. al., Plaintlf1{1)
        vs.                                                                                                APS International, Ltd.
 Platinum Maugl!alat (NY) U.C. ct. •I.. Defeadaat(s)                                                              1-800-328-7171
                                                                                                           APS l11ten•tio••I Pfau
                                                                                                           '1IOO Gl•ntf Road
                                                                                                           Mlnn•poll1o MN 554lJ.3122
                                                                                                        APS File #1 t52'7'7J.IGQ
                            - - - - - · - - - -- - - - -                   I
                                                                                 AFFIDAVIT OF SERVICE - Corporate
                                                                           ! S1rvlc:e or Proeess o•:
          HOLLAND le KNIGHT LLP                                                -Beeehwood Re lnvestraenu, LLC, eJo Corporation Service
          Mr. EM11 Ramos                                                                                  Compaay as Aaeat ror Service
          31 W 5lad Street
                                                                                                          Court Case No. t:ll-ev.10936
              New Yark, NY 10019



       -~---               ;--··-"""-····   --··-
State or:        Delaware                           ) ss.
County of:       New Castle                            )

Name or Server:                              Robert Delacy                   , undersigned, being duly sworn, deposes and says
                                that at the time of service, slhe was of legal age and was not a party to this action;
Daterrime of Service:           that on the _.E_day of                 December                • 20    .!!..•at 12:30 o'clock L M
Place of Service:               at 251 Little Falls Drive                                       • in New Castle. DE 19808
Documents Served:               the undersigned served the documents described as:
                                Summons and Complaint with Exhibits 1-96

Service or Process on:          A true and correct copy of the aforesaid document(s) was served on:
                                BeeChwood Re lnveatmeats, LLC, c/o Corporation Service Company as Agent for Service
Penon Served, and
Method of Service:              By delivering them into the hands of an officer or managing agent whose name and
                                title is: Donna Snow, Authorized to Accept Service
Description or                  The person receiving documents is described as follows:
Person Rtttiviag
                                Sex _L; Skin Color Caucasian ; Hair Color Brown                             ;   Facial Hair        ala
Documents:
                                Approx. Age                 55   ; Approx. Height         seated ; Approx. Weight             220 lbs
                               !: To the best of my knowledge and belief, said person was not engaged in the US
                                      Military at the time of service.
                                Undersigned declares under pena of perjury
                                that the foregoing is true and.. . rrect.
             Case 1:18-cv-10936-JSR Document 54-1 Filed 01/03/19 Page 43 of 43


                                                                                                      S.nfce or Preeas by
 Martin Trott, eL aL, PlaJati~1)
        vs.                                                                                            APS International, Ltd.
 Platinum Mana1em1at {NY) LLC, et. aL, Der1edant(s)                                                           1-800-328..7171
                                                                                                      APS l•ttmatlonal Plaza
                                                                                                      7800 GJerire1 Road
                                                                                                      Mln11upotla, MN 55439..JJU
                                                                                                   APS Fiie I; 152T7Z.000l
                --··- - - - ----- -- -----------                       AFFIDAVIT OF SERVICE -- Corporate
                                                                    Stnlcc of Proctu on:
            HOLLAND 4 KNIGHT LLP                                               -Beechwood Re Investments. LLC Series A. elo
            Mr. EMn Ran111                                                   Corporation Service Company u A1ent tor Senice
            JI W 52nd Stntt                                                                                 Court C•se No. J:UJ·CV·I0936
            New York, NY 10019



State or;     Delaware                     l ss.
County or: New Castle
Name or Server:                       Robert Delacy                        , undersigned, being duly sworn, deposes and says
                              that at the time of service, slhe was of legal age and was not a party to this action~
Datdl"lmc of Service:         that on the _E__ day of          December              ,   20     -2:!.• at    12:30   o'clock   P M

Place of Service:             at 251 Lltde Falls Drive                                   , in    New Cut!e. DE 19808

Documents Served:             the undersigned served the documents described as:
                              Summons and Complaint wltll E11:hlblcs 1-96

Service of Process on:        A true and correct copy ofthe aforesaid document(s) was served on:
                              Beechwood Re Investments, LLC Series A, c/o Corporation Service Company as Agent
Person Served, and            for Service
Method of Service:
                              By delivering them into the hands of an officer or managing agent whose name and
                              title is:   Donna snow. Authorized to Accept Service

Description of                The person receiving documents is described as follows:
Person Receiving              Sex F ; Skin Color Caucasian ; Hair Color Brown              ; Facial Hair    n/a
Documents:
                              App~Age 55             ; Approx. Height         seated ; Approx. Weight    220 lbs
                              X] To the best of my knowledge and belief, said person was not engaged in the US
                                 Military at the time of service.
Signature of Server:          Undersigned declares under penalty of perjury
                              that the foregoing is true and correct
                         ~~--r
                              Signature ofServ
                                            ?

                              APS International, Ltd.
